 

  

In the Matter Of:

WIENER vs AXA EQUITABLE LIFE INSURANCE

CV-106-RJC-DSC

   

 

SANFORD ROBBINS
January 27, 2020 |

 
 

 

 
 

 

 

 

O = erred

S = sustained

   

800.211.DEPO (3376)
EsquireSolutions.com

ELSES ob IETZA20, Page, 1.01.96,

ge10

+ ES

-18°-cv-00106-B.1

 

 

  

 

 

 
      

  
 

    
 

   

 

    
Case 3:18-cv-00106-RJC-DSC Document 111 Filed 08/27/20 Page 2 of 122
10

11

12

13

14

15

16

17

18

19

20

al

22

23

24

25

SANFORD ROBBINS January 27, 2020

WIENER vs AXA EQUITABLE LIFE INSURANCE

8

 

Robbins
those policies were previously in place with
AXA Equitable or any of the AXA affiliates?
A. I was aware that they were
previously in place because I was told that.
Q. Do you in your professional work,

do you work with AXA?

A. I do.

Q. Do you place policies with them?
A. I do.

Q. I guess more broadly, are you

familiar with AXA's underwriting policies and
procedures?

A. Completely.

Q. Are you familiar with other

companies' underwriting policies and

procedures?
A. Yes.
Q. Do you find that AXA's underwriting

policies and procedures differ from any other
companies that you're aware of, significantly?
MR. CASSOT: Objection to the
form.
MR. TRAYNUM: That's just an

objection for the record. A judge will

 

 

 

ZB ESQUIRE 800.211.DEPO (3376)

Case 3:18-cv 00108 BIEBSC Document 84-1. Filed 06/24/20  WEeS eg aeeys.com

Case 3:18-cv-00106-RJC-DSC Document 111 Filed 08/27/20 Page 3 of 122

i
Sama

OBJECTION
relevance
(see dkt 72)
SANFORD ROBBINS January 27, 2020

 

WIENER vs AXA EQUITABLE LIFE INSURANCE 9

1 Robbins

2 decide whether that objection stands.

3 So we will need your answer regardless.

4 Now, whether or not anyone hears that

5 will depend on what the judge has to

6 say.

7 A. I do find their underwriting

8 tougher than the average company.

9 Q. What you do you mean by "tougher"?
10 A. When applying for life insurance
11 they are more likely to provide lower or not
12 as favorable rating classifications as other
13 companies might provide on the same insured.
14 Q. Is there anything about that that
15 you believe is inappropriate?

16 A. No. I don't believe there is
17 anything inappropriate.

18 Q. Now, in terms of what you were
19 tasked to do or -- that's the wrong word.

 

 

 

 

BZ ESQUIRE 800.211.DEPO (3376)

Case 3:18-cv-00106-RIC-BSC Document 84-1 Filed os/24i26h sqyreSpMutip Beco”
Case 3:18-cv-00106-RJC-DSC Document 111 Filed 08/27/20 Page 4 of 122
SANFORD ROBBINS January 27, 2020

 

WIENER vs AXA EQUITABLE LIFE INSURANCE 20
1 Robbins
2 something in. Is that related to Mr. Wiener?
3 A. It's exactly the same thing you had
4 already. There's no other -- there was
5 nothing else.

 

 

10 Q. Let's go through these and we may

11 be done.

12 The first page of Exhibit B -- and,
13 again, these are three separate pages. I

14 don't mean to suggest that this is all one

15 documents. These are three separate

16 documents; is that accurate?

17 A. That's correct.

18 O. And I've just attached them

19 together and labeled them as Exhibit B for

20 | convenience,

 

 

 

B ESQUIRE 800.211.DEPO (3376)

Case 3:18-cv 00108 RIB SC Document 84-1. Filed 06/24/25 S Hees olubppE.com
Case 3:18-cv-00106-RJC-DSC Document 111 Filed 08/27/20 Page 5 of 122
SANFORD ROBBINS January 27, 2020
WIENER vs AXA EQUITABLE LIFE INSURANCE 21

 

1 Robbins

 

;

yoni,

o
“rasa

Objection

Foundation;
relevance

 

 

Objection

 

Foundation;
relevance

 

Sed
objection

Foundation;
relevance

BZ ESQUIRE 800.211.DEPO (3376)

Cee 318. cv NOOR BIB'SC Document 84-1. Filed 06/24/26 SPAR ip pE com
Case 3:18-cv-00106-RJC-DSC Document 111 Filed 08/27/20 Page 6 of 122

 

 

 
 

10

11

12

13

14

15

16

 

SANFORD ROBBINS January 27, 2020
WIENER vs AXA EQUITABLE LIFE INSURANCE 22

 

Robbins

Q. So if I understand what you're
saying, based on an informal review that's
based on -- do you understand when they say
"attending physician statement," is that

medical records?

A. Yes.
Q. To your understanding?
A. That's what that is.

Q. So those are the medical records
from the physician. Those aren't MIB records?

A. That's correct.

 

 

 

ZB ESQUIRE 800.211,DEPO (3376)

b

Case 3:18-cv- 00108 RIB SC Document 84-1 Filed 06/24/26 SPAreSrypps.com

Case 3:18-cv-00106-RJC-DSC Document 111 Filed 08/27/20 Page 7 of 122

 

Objection
Foundation
Lack of

personal
knowledge

 

Objection

Foundation;
Lack of
personal
knowledge
SANFORD ROBBINS January 27, 2020
WIENER vs AXA EQUITABLE LIFE INSURANCE 23

1 Robbins

   

"amt

Objection

 

bundation;
Ack of
arsonal.
nowledge

rid

 

Objection

Foundation;
relevance

 

2

bjection

Foundation;
relevance

 

Objection

 

. 28:24-24:6

Foundation; lack of
personal
knowledge; n
asponsive

BZ ESQUIRE 800.211.DEPO (3376)
Case 3:18-cv O0TOSRICBSC Document 84-1 Filed 06/24/26 PAGS EP BE CO”
Case 3:18-cv-00106-RJC-DSC Document 111 Filed 08/27/20 Page 8 of 122

 

=

 
SANFORD ROBBINS January 27, 2020
WIENER vs AXA EQUITABLE LIFE INSURANCE 24

 

1 Robbins

 

 

 

ZB ESQUIRE 800.211.DEPO (3376)

Case 3:18-cv-00106-RIC"BSC Document 84-1 Filed oeizai2h SBulesolutiens.com
Case 3:18-cv-00106-RJC-DSC Document 111 Filed 08/27/20 Page 9 of 122
SANFORD ROBBINS January 27, 2020
WIENER vs AXA EQUITABLE LIFE INSURANCE 25

 

1 Robbins

 

Objection

 

25:2-25:7

 

Hearsay

   

Swot

Objection

Hearsay

 

 

 

 

ZB ESQUIRE 800.211.DEPO (3376)

Be 3:18. cv DOOR RIEBSC Document 84-1 Filed 06/24/2b Paes etpgs.com
Case 3:18-cv-00106-RJC-DSC Document 111 Filed 08/27/20 Page 10 of 122
SANFORD ROBBINS January 27, 2020
WIENER vs AXA EQUITABLE LIFE INSURANCE 26

 

1 Robbins

 

Objection

Foundation;
improper
characterization;
lack of personal
knowledge;
hearsay

 

 

 

ZB ESQUIRE 800.211.DEPO (3376)

Case 3:18-cv-00T0ERICBSC Document 84-1. Filed 06/24/26 Spares oHipAE.com
Case 3:18-cv-00106-RJC-DSC Document 111 Filed 08/27/20 Page 11 of 122
SANFORD ROBBINS January 27, 2020
WIENER vs AXA EQUITABLE LIFE INSURANCE 27

 

1 Robbins

 

23 Q. Are you familiar with Security

24 | Mutual's underwriting processes?

25 1. A. Extremely.

B ESQ UIRE 800.217. Stic (3376)

Case 3:18-cv- QUIRE Document 84-1 Filed 06/24/26 squires Solutio Becom
Case 3:18-cv-00106-RJC-DSC Document 111 Filed 08/27/20 Page 12 of 122

 

 
SANFORD ROBBINS January 27, 2020

 

WIENER vs AXA EQUITABLE LIFE INSURANCE 28
1 Robbins
2 QO. Are they similar to John Hancock

3 and the Principal's?

 

4 A. They are not.
5 Q. How are they different? Co.
6 A. I have a certain classification eg
. . = cs foundation,
7] with Security Mutual because of my years doing jacks personal
nowledge

8 | this. 60 when 1 submitted the application Eo
9 Security Mutual, I had Malcolm sign an MIB
10 authorization disclosure which went with this
11 | application, and they pulled the Medical
12 Information Bureau file prior to the real
13 | application.
14. Q. Okay.
15 | A. This decision of Table 4 was based
16 | upon the Medical Information Bureau coding.
ly ©. And they were willing to offer a
18 Table 4?
19 A. Yes.
20. QO. So, again, is that the same issue

21 | where the rate would have been twice as high?

22 A. Correct.

 

Objection

Foundatijon;lack of
personal knowledge;
impropey
characterization;
improper expert
testimony

ZB ESQUIRE 800.211.DEPO (3376)

Case 3:18-cv-00106-RIC-BSC Document 84-1 Filed os/2aie6 SqureSoMutip Beco”
Case 3:18-cv-00106-RJC-DSC Document 111 Filed 08/27/20 Page 13 of 122

 

 

 
11
12
13
14
15
16
1/7
18
19
20

al

22°

23

24

25

SANFORD ROBBINS January 27, 2020
WIENER vs AXA EQUITABLE LIFE INSURANCE 29 -

 

Q.

A.

 

 

Q.

also reviewed medical records?

A.

o

possible decline range, subject to the usual
age/amount requirements to include the
following," and then it list four things after

that, what did you understand that to mean?

A.

other applications that they will have to -- a
real application has to be submitted. They
have to pull the prescription records. They
have to supply the case to reinsurance,
because unlike John Hancock and Principal,

Security Mutual will not hold the paper or

 

Medical Information Bureau records, did they

also pull medical records?

 

Robbins Objection

Foundation; lack of
personal knowledge;
hearsay; improper

When you say that they pulled the characterization

Yes.

we,
ey

Obj ectior; foundation

So in addition to the MIB, they

Yes.

When it says "minimum Table 4 to

It means the same things as the

 

 

BZ ESQUIRE 800.211.DEPO (3376)

Case 3:18-cv-00106-RICBSc Document 84-1 Filed oe/24/2b SHES MUP geo”
Case 3:18-cv-00106-RJC-DSC Document 111 Filed 08/27/20 Page 14 of 122
©

10.
11

12
13

14

15

16
17
18

20
al
a2
23

sue

22

SANFORD ROBBINS

January 27, 2020

 

oOo wa FD OF &

records if an MIB code is that bad. I've had

many insureds over the years receive declines

before I even submit the business once they

WIENER vs AXA EQUITABLE LIFE INSURANCE 32
Robbins
A. My role as a broker is to advocate
on the vole Of the insured, which is different
than an agent.

O. Right.

A. Correct _

Q. Because the agent --

A. Works for the insurance carrier.

Q. And as the advocate for the

insured, in your career and your experience
how many Carriers would you say you've placed
policies with in your career?

A. 25.

-@. And how long have you been a life
insurance agent?
A. 37 years.

Q. In your experience do any of those
insurance companies make their decisions
strictly on MIB codes in terms of underwriting

decisions without reviewing medical records?
A. Some companies make decisions on
MIB codes and won't even look at medical

 

 

@ ESQUIRE

Case 3:18-cv-00106-RIC-BSC Document 84-1 Filed os/2aioG sqare Solutio Beco”
Case 3:18-cv-00106-RJC-DSC Document 111 Filed 08/27/20 Page 15 of 122

800.211.DEPO (3376)

“epee

OBJECTION
foundation,
lacks
personal
knowledge
relevance
(see dkt. 71)
SANFORD ROBBINS January 27, 2020

 

WIENER vs AXA EQUITABLE LIFE INSURANCE 33
1 Robbins
2 review the MIB code.
3 Q. Do you know if the MIB itself has

4 rules that prevent that type of conduct on

5 behalf of insurers?

6 MR. CASSOT: Objection to form.
7 Q. The question is if you know.
8 A. I don't know.
9 Q. Is John Hancock one of those
10 companies that will do that, as far as you
11 know?
12 A. I don't know.

 

 

“eat

Objectipn

Foundatiion; lack of
knowledge; non-
responsive

 

VA
Objection

 

Improper
characterization

24 Q. I have no further questions, sir.

25 Thank you.

ZB ESQUIRE 800.211.DEPO (3376)

Case 3:18-cv-00106-RIC-BSC Document 84-1 Filed oe/24/oh squreoguEp geo”
Case 3:18-cv-00106-RJC-DSC Document 111 Filed 08/27/20 Page 16 of 122

 

 
LO.

Ld
12
13
14
15
16
17
18

19°
20
21.

22.

23

9s

25

SANFORD ROBBINS January 27, 2020

WIENER vs AXA EQUITABLE LIFE INSURANCE

34

 

Robbins
BY MR. TRAYNUM:
Q. Mr. Robbins, my name is Kerry
Traynum.
A. Hi.
QO. I'm counsel for Malcolm Wiener in

 

this case. I have a few questions to start
off with and then I might want to take a break
and come back and ask a few more.

Just now you were talking about
that some companies will review MIB codes and
make a decision based on that. Can you
explain when you've seen that happen in the
past?

A. i've seen 1 happen where there's
been -- the MIB has been coded for alcohol
abuse, suicide attempts, heart attacks that
have not been disclosed, and previous
underwriting decisions of ratings and
declines.

Q. If you would explain what you mean
by that very last category?

A. The Medical Information Bureau
keeps records of all applications and

decisions that are reached on each

 

 

B ESQUIRE 800.211.DEPO (3376)

Case 3:18-cv-00166-RIC-BSC Document 84-1 Filed 06/24/25 squire salu ip gecom
Case 3:18-cv-00106-RJC-DSC Document 111 Filed 08/27/20 Page 17 of 122

OBJECTION
p. 34:15-35-7
foundation,
lacks personal
knowledge
relevance
(see dkt. 71)

O
SANFORD ROBBINS January 27, 2020
WIENER vs AXA EQUITABLE LIFE INSURANCE 35

 

1 Robbins

2 application. So when an insured is declined

3 | or rated on a previous application the Medical
Information Bureau knows this, and the

insurance company uses that information to aid

 

4
5
6 them in the decisionmaking process of a new
7

appl ication.

 

 

 

BQ ESQUIRE 800.211, DEPO (3976)

Case 3:18-cv- QUI “RICDSC Document 84-1 Filed os/zaiob Sete: Sglutions.com
Case 3:18-cv-00106-RJC-DSC Document 111 Filed 08/27/20 Page 18 of 122
SANFORD ROBBINS January 27, 2020
WIENER vs AXA EQUITABLE LIFE INSURANCE 36

 

1 Robbins

 

Objection

Foundatioh; lack of
personal knowledge

yor,
{>
Missa

 

 

13 Q. What was the process by which these
14 companies, as well as the three in the

15 exhibits, received the medical records?

16 A. The medical records were sent

17 electronically to Christina Torres who is on

18 this e-mail. And she then, based upon the

19 companies I advised her to go to, submits the
20 file electronically to the carriers for

21 underwriting review.

22 QO. Does Ms. Torres procure those

23 medical records directly from the physician?

24 A. I do.

25 QO. Okay. If you'll look back at B, on

 

 

 

ESQUIRE 800.211.DEPO (3376)

Case 3:18-cv-00166-RIC-DSC Document 84-1 Filed os/24io5 squire So/Htip eco”
Case 3:18-cv-00106-RJC-DSC Document 111 Filed 08/27/20 Page 19 of 122
Oo © ww HD FD BB W

10

LL
La
13
14
15
16
L/
L8
19
20

al

24

23

24

25

SANFORD ROBBINS January 27, 2020

WIENER vs AXA EQUITABLE LIFE INSURANCE

37

 

Robbins
page 3, Security Mutual Life?

A. Yes.

Q. Mr. Cassot asked you some questions
about the minimum Table 4 to possible decline
range. Is it fair to say this was not a final
decision for coverage?

A. It was not a final decision.

QO. Were any of these three -- well,

the John Hancock was the decline.

A. Correct
Q. That was final.
A. That was final.
QO. And then the Principal, that was a

preliminary decision, correct?

A. It was a preliminary decision. And
all the other companies that I've provided to
you were also declines.

QO. Okay. So out of the seven we've
identified, we had two preliminary decisions,
not final, and then the rest were declines?

A. Correct.

Q. Have you ever known of a company
who will decline to undertake an underwriting

decision based on any information they

 

 

B ESQUIRE 800.211.DEPO (3376)

Ce 3:18-cv DLO RIEBSC Document 84-1 Filed 06/24/26 squire Solutio pecom

Case 3:18-cv-00106-RJC-DSC Document 111 Filed 08/27/20 Page 20 of 122
10
11
12
13
14
15
16
17
18
19
20
al
aa

23
a4

25

SANFORD ROBBINS January 27, 2020
WIENER vs AXA EQUITABLE LIFE INSURANCE 38

 

 

Robbins
received regarding potential insured?

A. I don't understand the question.
So I think we need to rephrase that.

Q. In your experience have you ever
known of a company rather than to undertake
underwriting -- to undertake to make an
underwriting decision, instead of doing that
will just decline to make an underwriting
decision, to undertake that process?

A. I don't think that -- I don't think
that could happen that way because I think the
insurance company has to review something to
make a decision that they don't want to see
it. A company will not decline to underwrite
a piece of business without a reason.

QO. Earlier you talked about when you
were talking about the Security Mutual, that
upon -- I think you said you had the MIB
waiver.

A. 1 believe they pulled the Medical
Information Bureau records.

QO. And I want to get your phrasing
right, that they declined or they issued --

excuse me. They issued this decision before

 

 

B ESQUIRE 800.211.DEPO (3376)

Case 3:18-cv-00166-RIC-BSC Document 84-1 Filed os/2aiah SBulesoMippg.com

Case 3:18-cv-00106-RJC-DSC Document 111 Filed 08/27/20 Page 21 of 122
& WW

O1

ona an

LO
11
L2

13)

14
15
16
17

18

19°

20
a1
22

23

a4

25.

SANFORD ROBBINS
WIENER vs AXA EQUITABLE LIFE INSURANCE

January 27, 2020

 

Robbins
you ever sent the business?

A. They issued that decision before
they pulled the pharmacy records and received
a real application.

MR. CASSOT: Objection.

Q. Did you ever have any
communications with any of the insurers you
contacted on behalf of Mr. Wiener regarding
MIB codes?

A. I don't recall exactly what
happened, but I do recall that in speaking
with the insurance carriers I was told that
the Medical Information Bureau file had a
coding in it that created an underwriting
issue.

Q. When you say "underwriting issue, "

what do you mean by that?

A. Meaning to issue the policy at
standard without a rating.

O. Just for the vecord and for my
information, what do you mean by when you say
for "standard without a rating"?

A. A standard policy would be the rate

that a typical person would obtain if they

 

 

OBJECTION
foundation,
lacks personal
knowledge
relevance
(see dkt. ~

OBJECTION
foundation,
lacks personal
knowledg:
relevance
(see dkt. 73)

B ESQUIRE 800.211.DEPO (3376)

Case 3:18-cv-00106-RIC-BSC Document 84-1 Filed o6/2a/25 squre SOMtp gecom
Case 3:18-cv-00106-RJC-DSC Document 111 Filed 08/27/20 Page 22 of 122
10
il
12
13
14
15

16 |
LZ

18
19

a0.

al

22
23

24

25

SANFORD ROBBINS
WIENER vs AXA EQUITABLE LIFE INSURANCE

January 27, 2020

40

 

Robbins
were healthy. And someone that's Mr. Wiener's
age, that would be the goal.

There are better classifications
such as "preferred,' but it would be

unrealistic to think that someone at that age

would obtain that.

QO. Just so I'm understanding it, so

there was some type of feedback from at least

one of the companies?

A. I think it was Security Mutual, but

0. Okay.

A.  -- that advised me that there was a

potential issue.

Oo. And ultimately they came back with

a decision minimum Table 4 to possible decline |

range, pending these four other --

A. Yes.

QO. -- bullet points.

What does minimum Table 4 -- is
that the double the standard?

A. That's double the standard as the
best rate possible.

Q. Do you have any idea what in a

 

 

@ ESQUIRE

Case 3:18-cv-00106-RIC-BSC Document 84-1 Filed os/2ai2e squires plutip eco”
Case 3:18-cv-00106-RJC-DSC Document 111 Filed 08/27/20 Page 23 of 122

800.211.DEPO (3376)

OBJECTION
foundation,
lacks personal
knowledge
relevance
(see dkt. 73)

pre,
fen.

OBJECTION
foundation,
lacks personal
knowledge
relevance
(see dkt. 73)
undisclosed
expert opinion
SANFORD ROBBINS January 27, 2020
WIENER vs AXA EQUITABLE LIFE INSURANCE 41

 

1 Robbins

2 dollar amount that would have equated to for

3 the amount of insurance Mr. Wiener was
4 seeking?
5 A. The standard rate was approximately
6 | 400,000 per 10 million, and equated Fo an
7 extra 400,000 per year.
8 - MR. TRAYNUM: Let's take a short
9 break.
10 (Recess. )

 

 

 

BZ ESQUIRE 800.211.DEPO (3376)

Cee 3:18-cv DOT RIEBSC Document 84-1. Filed 06/24/26 Pages BPgs co”
Case 3:18-cv-00106-RJC-DSC Document 111 Filed 08/27/20 Page 24 of 122
SANFORD ROBBINS January 27, 2020

 

WIENER vs AXA EQUITABLE LIFE INSURANCE 42
1 Robbins
2 Q. Do you recall the name of that
3 underwriter?
4 A. Keith Brown.
5 oO. And this HIPAA form, would that

 

6 | have been something that Mr. Wiener provided

7 | to you not -- as part of enabling you to

8 | obtain his records to provide the companies?

9 A. It was a package I would have given
10 | him to sign.

11 Q. My more specific question is: This
12 | was not something that you did specifically

13 | for Security Mutual that you can recall?

14 A. Mo. Ne. 1 don't chink 1 dia

15 | something specific for Security Mutual.

 

 

 

ZB ESQUIRE 800.211.DEPO (3376)

Case 3:18-cv-00166-RIC"BSC Document 84-1 Filed ogi2ai2t Pees eM bens. com
Case 3:18-cv-00106-RJC-DSC Document 111 Filed 08/27/20 Page 25 of 122
SANFORD ROBBINS January 27, 2020

 

WIENER vs AXA EQUITABLE LIFE INSURANCE 43
Robbins
Q. So a formal application?
A. Correct.
Q. But not all companies operate like
that?
A. Not all companies do that.

 

 

 

B ESQ UIRE 800.211.DEPO (3376)

Case 3:18-cv- QUIRE Document 84-1. Filed 06/24/25 Spares eutpAs.com
Case 3:18-cv-00106-RJC-DSC Document 111 Filed 08/27/20 Page a of 122

 

OBJECTION
foundation,
lacks personal
knowledge
oe)

Oy UO f&

oO © -~

LO

11
12.

13
14
15

16.
17

18
19
20
21
22
23
24

25

SANFORD ROBBINS January 27, 2020
WIENER vs AXA EQUITABLE LIFE INSURANCE 44

 

Robbins

 

QO. Okay.

A. And how the MIB codes it, I don't
know.

QO. In terms of the decision -- let me
ask you this. Are you familiar in any way
with AXA's decisions regarding Mr. Wiener's
life insurance?

a: I'm not.

Q. Do you know if that would have been
reported to the MIB?

A. I don't know how -- I don't know if
a reinstatement form was used for AXA. If a
reinstatement form was used for AXA, it
definitely was reported to the MIB. If it was
simply too late to reinstate, then it probably
wouldn't be.

MR. TRAYNUM: That's all the
questions.
BY MR. CASSOT:

Q. Just a couple of follow-ups.

How do you know that MIB gets
reports of underwriting decisions?

A. I've seen it my entire career.

 

 

 

2B ESQUIRE 800.211.DEPO (3376)

Case 3:18-cv-00106-RIC-BSc Document 84-1 Filed o6/24lo5 SqreS Pll ip gecom

Case 3:18-cv-00106-RJC-DSC Document 111 Filed 08/27/20 Page 27 of 122

Cy
OBJECTION
foundation,
lacks personal
knowledge
relevance
(see dkt. 72)
LO
11
12
13
14
15
16

17

18

19
20
al
22

23

24.

25

SANFORD ROBBINS January 27, 2020

WIENER vs AXA EQUITABLE LIFE INSURANCE

45

 

Robbins

QO. What's the code?

A. IT have no idea what the codes are.

Q. What is it that you see that causes
you to believe that --

A. I don't see anything. I hear the
insurance company tell me that the MIB was
coded for this or coded for that. I never
know what the code is or what it means.

Q. Okay. And somebody has told you
the MIB has coded a decline?

A. Many times.

Q. Okay.

A. I'm not talking specifically about
Mr. Wiener. But many times, at least 50 in my
career, I've heard that and seen it.

Q. And when someone is coded for a

 

decline, does that make it an automatic
decline for subsequent carriers?

A. It makes it a harder underwriting
process because they need to do the research
as to why the decline occurred.

Q. And that would include reviewing
MIB codes, correct?

A. It would involve reviewing MIB

 

 

ZB ESQUIRE 800.211.DEPO (3376)

Case 3:18-cv-00166-RIC-DSC Document 84-1 Filed 06/24/26 squires lute Beco”
Case 3:18-cv-00106-RJC-DSC Document 111 Filed 08/27/20 Page 28 of 122

Nl

OBJECTION
foundation,
lacks personal
knowledge
undisclosed
expert opinion
C2ESQUIRE

 

12-12-2017

Attn: D. BARRY BOYD, M.D., MS

Re: WIENER vs AXA EQUITABLE LIFE INSURANCE
Deposition of D. Barry Boyd, MD, MS, taken on 12/08/2017
Your Case Number 1:16-cv-04019-ER
Our Reference Number 742105

Dear Sir or Madam:

Please be advised that the transcript in the above-referenced matter is available for reading and
signature. Enclosed you will find a condensed copy of the transcript, a Declaration under
Penalty of Perjury Certificate and Errata pages to note any necessary changes or corrections to
the transcript. The Original transcript has already been released to the custodial party.

The witness should complete the following steps within 60 days of the date of this
memorandum:

e Read the enclosed copy of the transcript of your deposition

e Make any corrections necessary on the Errata page only. If you do not wish to make
changes, write "No Changes" on the top of the Errata page.

e If you require additional space to list changes, you may use your own paper. Remember
to include witness name, deposition date, our reference number, and the page/line
location of each change.

e If there are multiple transcript volumes, complete Errata pages separately for each
volume.

e Sign the bottom of the Errata page(s)

e Sign and date the Declaration under Penalty of Perjury.

e Return only the Declaration under Penalty of Perjury and signed Errata pages. The
condensed transcript is yours to keep.

e Return completed forms to:

Errata Processing Division

Esquire Corporate Production Department
Suite 2700, 101 Marietta Street

Atlanta, GA 30303

If electronic documents are permissible in the applicable venue for this matter, you may instead
submit a scanned copy of the Declaration under Penalty of Perjury and signed Errata pages via
E-mail to errata@esquiresolutions.com .

Upon our receipt of completed Errata pages, we will archive and make the changes available in

electronic form to all counsel. After archiving we will forward the original Errata pages on to the
custodial party, to be reunited with the original transcript.

CEES AS RAOOLOBRICDE’ PRU BH? LAP KAGE 20° Boo
 

 

\*J

 

HSQUIR!

In the event any of the above instructions differ from a stipulation or contradict a previous
agreement between counsel regarding witness signature, please disregard this letter's details
and follow the protocol as agreed upon by and between counsel.

If you have any other questions regarding this process, please contact Esquire Client Support at
800.211.DEPO (800.211.3376), or ClientCare@esquiresolutions.com .

Thank you,

Corporate Production Department
Esquire Deposition Solutions

Enclosures

Cc: All Counsel present

Ref: 742105

CASAS. PLEUPVORTEDBES DBCEHBRNLE4? FIAEDER THO BeResoUrAho2
>

mB wW nN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

D. BARRY BOYD, MD, MS December 08, 2017

WIENER vs AXA EQUITABLE LIFE INSURANCE

78

 

Reference No.: 742105
Case: WIENER vs AXA EQUITABLE LIFE INSURANCE
DECLARATION UNDER PENALTY OF PERJURY

I declare under penalty of perjury that
I have read the entire transcript of my Depo-
sition taken in the captioned matter or the
same has been read to me, and the same is
true and accurate, save and except for
changes and/or corrections, if any, as indi-
cated by me on the DEPOSITION ERRATA SHEET
hereof, with the understanding that I offer
these changes as if still under oath.

 

D. Barry Boyd, MD, MS

NOTARIZATION OF CHANGES
(If Required)

Subscribed and sworn to on the day of

, 20 before me,

 

(Notary Sign)

 

(Print Name) Notary Public,

in and for the State of

 

 

 

 

ESQUIRE

800.211.DEPO (3376)

SESS LSE NBTOATEBES BOGUNENL EZ cise OH PASE BARES BHT”
oO 7a WD OH FP W ND

10
11
12
13
14
15
16
L7
18
19
20
21
22
23
24

25

D. BARRY BOYD, MD, MS
WIENER vs AXA EQUITABLE LIFE INSURANCE

December 08, 2017 -

79

 

Reference No.:

742105

Case: WIENER vs AXA EQUITABLE LIFE INSURANCE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Page No. Line No. Change to:
Reason for change:

Page No. Line No. Change to:
Reason for change:

Page No. Line No. Change to:
Reason for change:

Page No. Line No. Change to:
Reason for change:

Page No. Line No. Change to:
Reason for change:

Page No. Line No. Change to:
Reason for change:

Page No. Line No. Change to:
Reason for change:

SIGNATURE: _DATE:

 

D. Barry Boyd, MD, MS

 

 

 

 

ESQUIRE

800.211.DEPO (3376)

CARESS LA CUMDBIGIRSC -Pocument a4? - filled OBla4APIBERS NERS.

com
2

a
Boon,

a

OBJECTION
p. 25:18-26:8
relevance

D. BARRY BOYD, MD, MS

December 08, 2017

 

WIENER vs AXA EQUITABLE LIFE INSURANCE 25-28
Page 25 Page 27
1 manager or the assistant manager, a sentor member who | 1 (Off the record from 1:39 to 1:40 p.m., as

2 isin the, you know, clerical staff.

3  Q. Now, this record request comes in through a

4 vendor, who then apparently does a copying of the

5 records at your office location. Is that something

6 you are familiar with?

7 =A. No.

8 Q. Okay. Do you have any idea the actual

9 mechanism by which your records were forwarded to AXA
10 for review?

11 A. No.

12  @) Have you had an opportunity to evaluate those.
13 técords that were forwarded and that AXA relied upon’
14 _ for reviewing your records?

16. Q» Were those your records?
17. A. Yes.

18 Q. Were those complete records for the time.
19 period that was requested?

20. MA. REILLY: Objection.

21. THE WITNESS: Yes.

22 BY MR. CASSOT:

23. @> There was nothing missing from that time.
24 period?

25. MA. REILLY: Objection,

2 exhibits are organized.)

3 BY MR. CASSOT:

4 @. So, Doctor, | have just handed you what has a
§ hand-marked Exhibit 63. And it looks like in your:

6 records you have an actual copy of the Plaintitt's

7 Exhibit 63.

8 A. Right.

9 Q. Can you just real briefly -- I'm going to

10 assume and | think everybody can agree that what |
11 handed you as Exhibit 63 and the 63 that is in your
12 binder is the same?

13 A. Yes.

14. Q. Okay. Now, that's one less copy to get rid
15 of,

16 So the records have on the front right corner
17 a date of 1-18-14. Do you have any idea what that
18 date is related to?

19 A. Presumably, when the records were copied.
20 = Q. Well, I'm going to ask you -- and if you had
21 an attorney representing you here today they would
22 tell you not to presume.

23 MR. REILLY: Or speculate. So you either
24 — know our don't know.

25 THE WITNESS: | don't know.

 

 

 

Page 26
1 You can answer,
2 THE WITNESS: | can't completely answer that.
3 because the medical records of Mr. Wiener were
4 beyond my records. And | can't answer that every
5 single bit of information that was collected for:
6 him medically was present. That would be
7 difficult for me to answer without going through
8 the entire...
9 BY MA. CASSOT:.
10 QQ. Well, I'm going to provide you what has been.
11 marked Exhibit 63 in this litigation.
12 MR. CASSOT: We have been just using the same
13 records over and over again. Do you guys need
14 copies? Do you have them?
15 MR. REILLY: | believe we have copies.
16 THE WITNESS: {think | have this in here.
17 BY MR. CASSOT:
18 Q. Well, | just want to make sure. So that's
19 part what have we are going to do today, is we're
20 going to make sure that whatever was provided and
21 marked as Exhibit 63 is, in fact, a clear and accurate
22 copy of the records that you had in your possession
23 concerning Malcolm Wiener on those dates.
24 MR. REILLY: This could be off the record.
25 THE WITNESS: These are actually right here.

 

 

Page 28
MR. CASSOT: If you know, you know. And if

1
2 you don't, there is no harm in not knowing.
3 THE WITNESS; I'm not sure.
4 BY MR. CASSOT:

5 QQ. So this front page, it says parameds.com. Is

6 parameds.com in any way related to your practice?

7 A. No.

8 Q. Do you recognize parameds as a vendor that

9 obtains medical records from medical practices?

10 A. No.

11. Q. Okay. All right. The next page says, Record

12 PDC received for this applicant was illegible when

13 they were copied at the medical facility.

14 Do you have any knowledge of what that sheet
15 means other than the plain language of what it says?
16 A. No.

17. Q@. We're going through to the following pages.

18 and I'm Just going to ask you to Just thumb through

19 and confirm that every page that is contained in.

20 Exhibit 63 is a page that would have béen contained in

 

21 your medical records as of January 18, 2014.
22 ~=«6OAC Yes.

23 MR. REILLY: Objection.

24 Go ahead and look at it and see if you can.
25 = answer.

 

 

ESQUIRE
ase.3; 18-cVv- ORE SC

Case 3:18-cv-0

800:211.DEPO (3376)

Becuments42 Eile qsizayab wage es tnss.com
N

OBJECTION
relevance

D. BARRY BOYD, MD, MS

WIENER vs AXA EQUITABLE LIFE INSURANCE

December 08, 2017

29-32

 

1
2
3

5
10
13

7
18

4 BY MR. CASSOT:

6 began in 2015, have you done any research of
7 Mr. Wiener's — or any review of Mr. Wiener's original | 7
8 records to determine whether any pages were missing | 8
9 from Exhibit 637

14 review, as you sit here today, you are not aware of
15 anything that jumps out at you and causes you to 15 pi
16 believe, wow, they missed this page?

Page 29

Pa
THE WITNESS: Presumably, assuming they 1 regarding the patient's medical history, ERITECEE

copied everything in that time period, | would 2 history, his previous history, current complaints in

say yes, but | can't assume that.

3 the context of his past history, features of his
4 examination relevant to the current complaints, and

Q. Okay. Have you -- since this litigation 5 then both current testing and follow-up testing

6 necessary to manage thie patient's medical condition.

Q. Okay, now --

A. And provide a record for future physicians to
9 be able to access so that they have an understanding

A. | reviewed the records, but did not look for 10 of the continulty of the patients.

11 that particular issue. | was not thinking there was tl
12 something missing from this.

Q. Okay. In addition to future patients, so in

(2 other words, the continuity being if you were to

Q. Okay. Certainly, though, with respect to the 13 ‘retire or the patient were to transfer care, a

A. No. 17
Q. So as you sit here today, would you be 19 18

14 physician looking at your record would be able to

ece together the history of the patient that the

16 doctor can refer to. Correct?

A. Correct.

Q. Okay, so -- and then also an additional group

comfortable saying yes, this is a complete copy of 20 19 of people, you have indicated that there could be
Mr. Wiener's records for the past five years as of 21
January 18, 2014?

20 requests -- if there is an adverse outcome, there
21 could be requests of records which would be evaluated

e 3t

 

{

 

22 MR. REILLY: Objection. 22 to.assess potential exposure that the practice or you
23 You can answer. 23 may have?
24 THE WITNESS: Yes. 24 MR. REILLY: Objection.
25 BY MR. CASSOT: 25 THE WITNESS: Correct.
Page 30 Page 32

Q. Allright. So some of my questions are going | 1 BY MR. CASSOT:

2 to seem incredibly self-evident, especially to you as 2
3 a physician, but | do have to create a record for some

 

Q. And then another group of people who might
3 rely on the records are insurance companies who are

 

 

4 ofthis. 4 looking for authorization for, for example, additional

5 What is the purpose of you charting a 5 procedures, medical procedures, those types of things,

6 patient's visit? You take notes on a patient's visit, 6 correct?

7 correct? 7 ~A. Correct.

8 A. Yes. 8 Q. In terms of - is your practice audited by

9 Q. Whatis the purpose of doing that? 9 any type of billing agency -- and by that | mean

10 MR. CASSOT: And if you need to take acall | 10 insurance companies, Medicare, Medicaid, or anything

11. at any point, we can will go off the record. Are 11 like that -- to ensure practice compliance with

12 you good? Do you need to take it? 12 billing guidelines?

13 THE WITNESS: Yeah, it's an emergency, but!|18 A. They are subject to that.

14 can just textit. | apologize. 14. Q, Okay. When you say subject to that, that

15 MR. CASSOT: Wewill go off the record. Do | 15 means that at any time any one of those agencies with

16 whatever you need to do. 16 presumably fair notice can come in and do an audit of

17 (Off the record from 1:45 to 1:46 p.m., asa 17 your medical records?

18 break is taken.) 18 A. Correct.

19 BY MR. CASSOT: 19 Q. Sobased on what we have just covered, would

20 Q: Soin terms of where | left off was, You do 20 you agree it's very important for you as a

21 medical charting of a patient visit, correct? 21 practitioner to make sure that your medical records

22 286A. Correct. 22 are accurate?

23 @. Whatis the purpose of charting a patient's 23. A. Correct.

24 visit? 24 MR. CASSOT: Okay, let's go ahead and take

25 A. It's to provide a record of information 25 that break because ! have got to see what my

ES UIRE 800.21 1 DEPO (3376)
: I Tl : Squire .comM

CESS SEMBLE RECHNS DSUMIENT Bt? ILRI RRRARD BARE oe BP a8
D. BARRY BOYD, MD, MS

WIENER vs AXA EQUITABLE LIFE INSURANCE

December 08, 2017
33-36

 

Page 33
client wants to talk to me about. All right?

{
2 MR. REILLY: Okay.

3 (Off the record from 1:48 to 1:57 p.m., as a

4 break is taken.)

5 BY MR. CASSOT:

6 Q. Wewere talking about charting. With respect

7 to your personal practice of charting -- and [ don't

8 want to be unfair because | know we were just having a
9 little bit of a discussion off the record and | don't

10 want it to appear like | have taken advantage of that.
11 So when you are doing charting, in 2000 -

12 let me direct your attention. If you took at the

13 bottom right-hand corner of the pages, | believe they
14 are Bates numbered on yours too.

15 A. Alght, yeah.

16 Q) Ifyou go to 2428, | believe that's where

17 your handwritten notes start.

18 A. (Seeking the correct page.) One more.

19 Q: Okay. 2428 Is pretty much where the

20 handwritten notes start on Exhibit 63. Everything

21 prior to that are laboratory results: So etme

22 actually back up a little bit. The laboratory results

23 from Greenwich Hospital laboratory, are they forwarded
24 to you ona regular basis?

26 «6A. Yes.

Page 35
1 but then within the context of the others, | would say

2 we will follow up and repeat it and see. ,

3  Q. Okay. Would you have called out albumin as
4 something that you would be following with Mr. Wiener?
5 A. Yeah.

6 @Q. Okay. Would you have had a discussion with
7 Mr. Wiener as to what albumin levels mean?

8 A. I may or may not have. | would ask him about
9 his diet and how is he feeling and make sure there is
10 no circumstances that are different.

11. Q, Okay. But that is something that you would
12 have continued to monitor?

13 A. Yeah.

14. Q@. Okay. Now, then going to the next page,

16 2428, can you -- it appears to me that there is at

16 least two different people are handwriting on this

17 page, maybe more. Can you identify which portion of
18 this would be written by you.

19 A. The less legible. So here is what happens,
20 the past medical history generally Is fixed based on
21 the prior history.

22 Q. Okay.

23. +A. And so that remains there.

24 QQ, Sowhat does that mean, exactly?

25 A. And the medications are filled in by the

 

Page 34
1 @Q) Okay. So, forexample, it you look at 2427,

2 which is the prior page, | know that's not the entire
3 lab report, but just by Virtue of that page, ithas

A administrative service date 3-2-11. What Is that

§ date? (s that the date that the lab was done?

6 A. Yeah. Exactly.

7 Q. Okay. And then is it forwarded to you --

8 well, how long after the lab is done is it forwarded
9 to you?

10. =A. :$It's usually within two to three days.

11. Qokay, and when you're looking at the labs, do
12 you review the fabs with your patients on a regular
13 basis?

14. A. Frequently.

15 QQ. And do you point out -- just speaking from
16 personal experience, my doctor will either say all
17 your labs are normal or this one is a maybe a little
18 not normal or whatever. Is that how you approach it
19 as well?

20 =A. Yeah.

21 Q. So looking at, for example -- just by way of
22 example, the AXA 2427 and going down to albumin, 3.2
23 with an L next to it. What does that indicate to you
24 as apractitioner with respect to albumin?

25 A. Asa physician, itis slightly below normal,

  

 

 

Page 36
1 nurse. So what happens is this is prepared prior to

2 the visit by the nurse, who puts in what his medical

3 history was, and this, and then records the vital

4 signs.

5 So you can see the nurse will do that, put in

6 the vital signs. And then | will put in my,

7 essentially, discussion with the patient about what

8 his symptoms are, how he is feeling, his physical

9 examination, and then the current symptoms with the
10 impression and plan.

11. Q@ Okay, so if - and I'm not sure that itis,

12 but think this might be the first handwritten notes
13 that we hi this is the first handwritten note

14 that we have and It has under past medical history:
15 memory loss, the nurse would have actually obtained
16 that from a prior note which we would not have?:

17 A. Aight.
18 Q. Do you know when the first time a reference:
19 to memory loss showed up In one of Mr. Wiener's

21 A. Again, this Is a past medical complaint that
22 he always was concemed about that extended back even
28 Into the early 2000s.

24 Q. Okay, now, HPI, above that, I'm going to ask
25 you to do --

 

 

ESQUIRE

800.211.DEPO (3376)

CESS DOTOENE' DSC Document a4? Elled ga/2a/aboainnelstens.com
a

"ered

OBJECTION
foundation

D. BARRY BOYD, MD, MS

December 08, 2017

 

WIENER vs AXA EQUITABLE LIFE INSURANCE 37-40
Page 37 Page 39 |
1 A. Animpossible job? 1 A. Yes.
2 Q. - ask you to read your handwriting and tell 2 @Q. Are they included in your records?
3 me what the HPI says there. 3 A. No.
4 A. Recurrent night sweats. Let's see. Hourly. 4 @Q. And why is that?
5 Hourly. Changed multiple times. Associated with 5 A. They are in the records, but they weren't

6 urinary frequency. Episodes of urinary incontinence.
7 Associated with difficulty with sleep. Vivid dreams.

8 Still with fatigue. Notes -- this is my eyes now.

9 Notes he was seen for --

10 MR. REILLY: These are simple magnifying

11. glasses if you want to try them.

12 THE WITNESS: No. No, it's not even that.

13 Oh, seen by -- and that's a physician, |

14 think, in New York. Willy Nadler (ph).

15 W. Nadler forback pain. Treated with local

16 steroids one week. With marked nasal congestion.
17 Continued memory difficulty. Daughter with --

18 there is something regarding his daughter. Not
19 to his physical health.

20 BY MA. CASSOT:

21 Q. Butto hers?

22 =A. Yeah.

23 Q. We don't need to discuss that.

24 A. Allright, so -- and then the impression down
25 below is urinary frequency. Follow up with UA, urine

AO © Q. Okay, are there any other records of any

A3 MR. REILLY: Objection.
14 THE WITNESS: Yes. Yes, sure.

6 copied. Part of the reason why | answered that way is
7 they are not my records. They are in the records of

8 correspondence that were sent to me, but they arein
9 ourrecords — they are in my records.

11_ other physicians that were in your records that were
12 not copied as far as you know?

15 BY MR. CASSOT:

16 Q. Whoelse's?

17. A. David Blumenthal.

18 Q. Okay.

19 A. Which | have brought his notes.

20 QQ. Yeah, | saw that.

21. ~A. tthink there are some other physicians in

22 New York as well.

23 Q. Okay.

24 A. Youknow, | think you just mentioned you are
25 going to be taking his deposition.

 

Page 38
1 culture. Follow-up PSA. Follow-up treatment based on

2 that. Really, essentially, that's what it is

3 implying. And -

4  Q. What's number 2?

5 A. Yeah, that's what I'm getting. AFib.

6 History. This one says history. And i'm just

7 describing the medicines. He's on blood pressure

8 medicine Norvase, amlodipine. And then basically the
9 medications.

10 And then memory loss associated with fatigue.
11 Adult insomnia. Question: multifactorial. And then
12 again that's medication he is on. Therefore

13 intention. Follow up with -- and that's with the —

14 there ts a doctor in New York for neuropsych testing.
15 Q: Do you know if he ever followed up for the
16 neuropsych eval?

417 A. [think he was being seen there by -- and

18 Carolyn might know that. Or.?

19 Q. Unfortunately, Ms. Wiener's deposition has
20 been taken. And | might have missed that opportunity
21 to ask that question so I'm going to just leave it at
22 that.

23 A. The answer is yes, by the way.

24 @. And did you get any of the reports from the
25 neuropsychologist conceming --

 

 

Page 40
1. Q. Okay. All right, so | don't think it's

2 necessary to read every single page of this, but is

3 there -- at any point, did Mr. Wiener's concems of

4 memory loss ever abate with respect to the treatment
5 notes that are in front of us?

6 MR. REILLY: Objection. What do you mean

7 ~~ abate?

8 BY MR. CASSOT:

9 Q. ts there any point in which you were treating
10 Mr. Wiener during the time frame that these notes

11 cover where you did not acknowledge memory loss as
12 part of your impression and plan?

13 MR. REILLY: Objection,

14 BY MR. CASSOT:

15 Q. Wecan go through it day by day. So let's do
16 that.

17 The first note | showed you was 24288. The
418 date was 4-29-11. Would you agree that memory loss
19 was part of your impression and plan?

20 =A. Yes.

21 Q: And, in fact, you had Underlined memory loss,
22 correct?

23 6A. Um-uh.

24 Q. Whatis the reason for underlining that?

25 A. Well, that's just another way of highlighting

 

 

ZES UIRE
CASS ASEM TB ETEE BS

800.211.DEPO (3376)

Ent BA? LRP ADZARET BARE SEEPS”
D. BARRY BOYD, MD, MS December 08, 2017
WIENER vs AXA EQUITABLE LIFE INSURANCE 49-52
Page 49 Page
1 THE COURT REPORTER: MPH? 1 MR. REILLY: Objection.
2 THE WITNESS: MTHFR. MTHFR gene with 2 THE WITNESS: No.
3 positive homozygous, H-O-M-O-Z-Y-G-O-U-S. I'm | 3 BY MR. CASSOT:
4 not sure | can make out the next words. 4  @ Itlooks like on -- well, it continues on:
5 BY MR. CASSOT: 5 The two 1612 goes on to page 2452. And if you look
6 Q. Okay. | want to go down undét review of 6 under Impression and plan, it has chest pain:
7 symptoms. You had circled loss of fatigué. Was there | 7 underlined and then your handwriting under 1, And
® a reason you had circled loss of fatigue -- mi sorry, 8 then two says memory loss, slash, and then What Is.
9 fot loss of fatigue. You had circled fatigue: 1s 9 after that?
10 there a reason that you circled fatigue? 10 A. That's the history of possible CVA,
11 A. Well, it's a Common complaint. You know, it 11, Q. What does history CVA mean in layman's terns?
12 had been one of the complaints thal he had, mild 12 A. Well, question stroke. But (think that that
13 fatigue. 18 has been noted that there is subsequently no evidence:
14. Q). Okay. Chest pain, that's circled obviously: 14 by scanning for that,
15 because of the discussion in the HPI?: 18 Q: (s that noted in your record?
16 A) Okay? 16 A. Well. | think what we have noted is that
17 Q. Mental status change Under neurological, you | 17 there is no further indication that he had that:
18 had that circled. Why Is that circled? 18 Q. Can you show me where In the record it says
19 A. Relatedto the memory. 19 that, where in the record that Is in front of us?
20 Q. Okay. And what's next to that handwritten? 20 A, Well, the record does not show that in any of
21 Itlooks like -- 21 the medical history. Subsequent history is absent
22 A. Occasional instability, 22 fromthe history.
23 Q. = instability. That goes tothe gait? 23 Q: So explain what you mean by what you just:
24 A. Yes. Yeah, that’s right, 24 sald.
25 Q,. And then psychiattic, you have confuslonand | 25 A. There is ro documentation of a stroke:

Page 50 Page 52
1 memory loss circled, 1 Q) Inthe subsequent history.
2 A. Right. Well, he had moments where the 2 A. Yeah. Yeah, so the subsequent notes, really:
8 confusion would concem him. 3 it's absenit from there.
4 Q. Okay. (pn terms of when you do ttié review of 4 @Q: Correct.
5 symptoms, Is that your objective evaluation of the § A. Becalise you did not identity itby scan or
6 patient or Is that just patlent complaint?: 6 Cr.
7 A. All patient complaints. 7 Q) But on number 2, it says memory loss, slash.
8 Q. Soin other words — 8 That's history of stroke, correct?
9 A. Those are his symptoms. 9 A, Yeah. And again we are not always perfect,
10 Q) Those are his symptoms as reported to you? 10 S6 that Is the issue, right.
41 A. Yeah, they are not documented médical 11, @> Doctor, I'm not here to criticize anybody.
12 conditions. Theyre symptoms. 12 I'm just here to understand what Is in the médical
13. Q. Okay. So how would a patient report to you 418 record.
14 gout? 14 ‘So In terms of what is in the medical record,
16 A. That would -- down there where it says gout? 15 on February 16, 2012, what you wrote in the record was.
16 Q. Um-uh. 16 memory loss, history of stroke. Correct?
17. A. Podek (ph) would be a classic symptom of a A?) A. Alght.
18 large swelling with pain in the great toe, 18 Q. Okay. And so when you are talking about a
19 Q. So that would actually -- rather than saying 19 history of stroke, that's not discussing what goes on.
20 gout, if we were reporting based on the patient's 20 In the future. That's discussing what happened in the:
21 symptom it would be pain in great toe, correct? 21 past?
22 A. Yeah, and then you put gout as a potential, 22 A. Right.
23 tight ee
24 Q. Okay. Would you ever circle something in the
25 review of symptoms that you did not think was present?

ESOUIRE 800.211.DEPO (3376)
CESS FEY OSB RIB SE. CRRA FRA TURBO Bee bP.”

 

    
 

 

    

 

 

 

 

 

 

 

 
D. BARRY BOYD, MD, MS

WIENER vs AXA EQUITABLE LIFE INSURANCE

December 08, 2017
53-56

 

Page 53
1 Were his treating doctor since 1998 and you wrote down

2 memory loss, history of stroke, that Mr. Wiener did
3 have a history of a stroke?

age
1 Q. Okay, sol want to go back to the original
2 question that | asked that Mr. Wieners counsel had
3 asked that you be able to finish your answer. Nowl'm

 

4 MA. REILLY: Objection. 4 going to ask you to arniswer my question, which was,
a 5 THE WITNESS: There is a differencebetweena | 6 Would an objective reading of this medical record
. 6 legal and a medical record. Let me explain. 6 Advise the reader that in your belief tr. Wienér Had a
ro Stal Ke MOVE 7 MR. CASSOT! Actually, let me stop you'ight ‘(| 7 history of stroke?
p. 53:11-20 8 there. 8 MR. REILLY: Objection. Objective reading of
counsel colloquy 9 And | would like you to read back the 9 Exhibites?
10 ‘question. 10 THE WITNESS: The single note, yeah.
AL (MA. REILLY: He was answering the question. 11 MA. REILLY: Of Exhibit 63.
12 MR. CASSOT: Not necessarily. 12: THE WITNESS: | answered yes,
13 THE WITNESS: ('m answering the question. 13 BY MR. CASSOT:
14 MR. REILLY: Well, he should be allowed to 14 Q. Oh, you answered yes?
15 answer the question. Then if you want to repeat 15 A. Yeah. Reading that single note, yes.
16 tor rephrase it, we will. 16 Q. Okay, reading that single note. All right.
17 MR. CASSOT: We will see. 17 And there Is nothing In this record that was
oo 18 MR. REILLY: | would like the witness to 18 provided that indicates that the history of stroke
od 19 finish the answer. 19 was, In fact, ruled out?
OBJECTION/MOVE] 29: Go ahead, 20 A. Aight.
is 3 21 THE WITNESS: We aré actually wehave had | 21 Q. Whatis the nextlIne? | couldn't even make
P nrospensive 22 recent coding discussions regarding what we put 22 that out. Number 3, | think.
23 ‘Inthe chart. The chart indicates what we 23 =A. Thenext line?
24 ‘suspect may be going on. And we put that down 24 Q. Yes.
25  evenif its not definitive. 25 A. Oh, you mean --
Page 54 Page 56
1 So if we aré concerned about that, we would 1 Q. 24652.
2 place thatas possible. | didn't put in the word 2 A, --the next diagnosis.
3  possibie. | should have, because that was an 3 Q. Yes, the next, under impression.
4 error. 4 A. Homozygous MTHFR gene mutation.
5 But the following discussion under that 5 QQ. Okay, what is that?
6 indicates repeat neuro evaluation, needs follaw- 6 A. It's a metabolic gene involved in the
7 ‘up MAI, in other words, the testing to identify 7 conversion of an enzyme -- of a compound called
8 whether or not thatis true. 8 homocysteine into methionine, which is an amino acid

my

MOVE TO STRIKE
counsel's objection

9 BY MA. CASSOT:

10 Q. Umc-uh. Is any of that -- any of the follow-
11 up testing or anything in the records that were

12 produced to AXA? Any records indicating that stroke
18 had been ruled out? Was that produced?

144 A> Well, Vhave a CT scar report that | car get
15 that was negative.

16 @Q.: Okay, were any of the records that were

17 produced to AXA -- | want you to assume that was
18 produced to AXA as Exhibit 63.

19 A. No.

20 Q) Is there anything in Exhibit 63 that rules

21 out the history of stroke?

22 MR. REILLY: Objection.
23 THE WITNESS: [t was not -- 4s far as | can
24 see, you did not receive that information.

25 BY MR. CASSOT:

9 that requires the addition of a single carbon methyl
10 group that takes -- that's added to homocysteine to
11 make methionine.

12 Q. Okay.

13 A. Itrequires folic acid as a cofactor that

14 binds and is able to supply the methyl, single carbon
15 methyl group. People who have a defect in that

16 conversion have been hypothesized to have higher
17 cardiovascular risks because it leads to excessively
18 high levels of that homocysteine because of the lack
19 of conversion to methionine.

20 Q. Soyou give him a vitamin B12 shot?

21. +A. Yougive folic acid, actually. {t turns out

22 that it's a hypothesis and not proven.

23 Q. Butbecause it's a hypothesis and you don't
24 want to risk it, you go ahead and treat for it anyway?
25 A. Sometimes people overtreat it so that it

 

 

 

 

ESQUIRE

800.211.DEPO (3376)

ores. FAR RRETOEIEISC Document p4;2 Filed. asoaieb Rage galcp ae”

MOVE TO
STRIKE
counsel's
objection
D. BARRY BOYD, MD, MS

December 08, 2017

 

 

WIENER vs AXA EQUITABLE LIFE INSURANCE 65-68
Page 65 Page 67
A 1 might be esophageal reflux. 1 into the issues.
\ 2 Q. Okay. Is there any -- was there any follow- 2 MR. REILLY: 'm not sure if | should be
3 up that you can recall concerning aGlassessmentfor | 3 objecting or not,
4 esophogeal spasm? 4 THE WITNESS: And, fortunately, we are not
5 A. [thinkif he recurred, we were planning on 5  deposing him.
6 doing that when he had it. 6 MR. CASSOT: How much fun could that be.
7 Q. Okay. Then number 2, his memory loss remains | 7 BY MR. CASSOT:
8 Intermittent, bothersome. And you indicated strongly | 8 Q. All right, so now moving on to the real
9 recommend he follow-up with a sleep study as. 9 issues that bring us here today. Moving on to the
10 discussed. 10 next encounter, September 26, 2012.
11 A. Yes. 11 Now, you continue to reference the history of
12 Q) And was there a sleep study done? 12 monoclonal gammopathy, but that's -- as | understand
13. A. He had that done in New York, yeah. 13 your prior testimony, that is because he would have
14. Q. And did the sleep study resolve in any way 14 had a finding of monoclonal gammopathy, but you
16 his memory loss issues? 15 betieve that resolved.
16 A. (think he actually — | think they tried to. 16 A. Yes. But, again, past medical history --
17 use a BIPAP and he had trouble. But|couldbewrong 17 ©. Is recorded?
18 -no, no. Im sorry. 18 A. --is past medical history.
19° And, again, to simply answer, you know, to. 19 QQ, Correct.
20 add something that js in the chan, not this 20 «A. Yes,
21 Information, butis In the bigger chart information 21 Q. Sol'm just trying to understand why it
22 from New York and his mental stats testing, despite: | 22 continues to show up. It shows up because it was in
23 his memory loss, he never had evidence clinicallyof | 23 the past.
24 difficulty during conversations or any of the -- that 24 +A. That's why he still Is listed as having had a
~ 25 indicated any memory issue. 25 tonsillectomy. It may be there. |'m not sure.
\ Page 66 Page 68
. 1 And he was tested and always had a completely 1 Q. He may not want to make that representation
2 normal mental status exam with excellentrecent acute | 2 until --
3 and remote memory. So there was never any findings of} 3 A. Butif you put in surgical history, even a
4 this. It was his own sense that he kept reporting he. 4 tonsillectomy at the age of five will show up in your
5 was bothered by. 5 80s,
~ 6 Q, Okay. And those were reports that you 6 Q. Okay. Allright. Let's see if there is
a 7 continued to Include within your medical records? 7 anything else | need to ask you about on that.
co eae ONE 8 A. Becalise he always said, you know, I'm just 8 Then | don't really care about his sebaceous

non-responsive

9 bothered by this. Remember, in his 70s, he was’

10 extremely highly (unetlonal -- continued to travel,

11 participated in meetings. He was doing things that.
12 most 50-year-olds might have difficulty with. So he
13 held himself to an extremely high standard.

14. Q_ [hope what you are saying is that people who
16 are 70 shouldn't be president, because that would be
16 really helpful right now, but | don't think that's

17 what you mean.

18 A. Well, | think nobody here would argue that

19 that's not a memory issue. But that's an example of
20 not admitting. There is somebody who should admit, |
21 can't remember.

22 Q. Yeah.

23 A. So that's the difference between humlity,

24 self-understanding, and the opposite.

25 Q. This divergence, we need to bring this back

 

 

9 cyst. (After perusal of records.) All right, so |

10 think we are pretty much done with the medical

11 records. Let me ask you, then, a couple of other

12 questions.

13 Have you done any epidemiology research?
14 A. Not formally, but | lecture in the school of

15 epidemiology or the section of public health at Yale.
16 Q. Okay.

17. A. And|do participate in research articles

18 where we review epidemiology. So, you know, it's part
19 of my interest, but...

20 Q. Sure.

21. A. The answer is: | don't sit down and formally
22 do the epidemiologic research per se.

23 Q. Okay. Have you ever done any research with
24 respect to patient mortality? All-cause mortality,

25 for example?

 

 

ESOUIRE
CSS TB CY OOM BIEBSE Bec

umen
e

800.211.DEPO (3376)

14.842 Filed e242 HRRCAREP BECO”
D. BARRY BOYD, MD, MS

WIENER vs AXA EQUITABLE LIFE INSURANCE

December 08, 2017
69-72

 

Page
1 A. Yes, certainly.

2 QQ. Inwhatcontext?

3 A. Well, usually within the context of what's

4 called global burden of disease, origins of modem

5 mortality in terms of noncommunicable disease that has
6 accelerated the last 70 years and the causation for

7 that. ,

8 Q. Okay. Have you done any research conceming
9 the relationship between serum albumin's and all-cause
10 mortality risk?

11. A. No, but I'm familiar with it.

12 Q. Howare you familiar with it?

13. A. Ihave reviewed some of the research on that.
14. Q. What research did you review?

15 A. There is -- there are articles indicating a

16 potential association between levels of albumin and
17 outcome and all-cause mortality. There are also

18 articles arguing that the exact definitive nature of

19 this remains unclear.

20 Q. Okay. And, again, | think we kind of covered
21 this earlier. You are not in a position as a medical
22 doctor to have an opinion with respect to whether an
23 insurance company's reliance on various labs is

Page 71
MR. PALMERI: And | have no questions.

1

2 MR. REILLY: Okay, | have questions.

3 CROSS EXAMINATION

4 BY MA. REILLY:

5 Q. Doctor, If there was actually a true and

6 actual history of stroke from Malcolm Wiener, would it
7 be expected that any reasonable practitioner would
8 have noted either CVA or stroke in the history in the
9 medical records?

10 A, Yes.

11. @. Andis that noted in any of Mr. Wiener's

12 medical documents in your file prior to that one

13. single entry?

14 MR. CASSOT: | object to the form.

15 THE WITNESS: No.

16 BY MR. REILLY:

17 Q. Isit noted anywhere in Mr. Wiener's medical
18 records that is Exhibit 69 after that one single entry
19 that says CVA?

20 A. No.

21 @. Does any otherdocumentin Exhibit6s

22 indicate that Malcolm Wiener had a stroke or a CVA
23 other than that one writing?

 

2 BY MR. CASSOT:

38 Q. Put differently, you are not an expert in

4 insurance underwriting?

5 A. No, butI do have a perspective on using
6 values clinically, which is the most relevant

7 understanding in individuals how that impacts on
8 long-term outcome.

9  Q. And that's an understanding of the clinical
10 use of these.

11. +A. Correct. Correct.

12  Q. And you would acknowledge that the clinical
13 environment is different from the underwriting

14 environment?

15 A. Right.

16 MR. CASSOT: All right, let's take a break,

17. because | may not have any more questions. |
18 just want to confer with my client and then | may
19 bedone. And then Brian can go and then he will
20 be your witness.

21 MR. REILLY: All right.

22 (Off the record from 3:01 to 3:13 p.m., asa

23 break is taken.)

24 MR. CASSOT: The record should reflect that !
25 have completed my questioning of Dr. Boyd.

 

 

24 appropriate in the underwriting process? 24 A. No. No.

25 A. Correct. 25 Q. Is there any evidence within Exhibit 63 that
Page 70 Page 72

1 MR. REILLY: Objection. 1. Mr. Wiener had a stroke between his last visit in

2 January 2012 and that visit where CVA is written?

3 A. No.

4 Q. What kind of record or test would constitute

5 medical proof of a stroke or CVA?

6 A. Aneéurologic exam showing focal

7 abnormalities, which he did not have (and | noted

8 multiple times that he had no focal findings), a scan.
9 And he had a negative CT scan, which | also noted.
10 And for the purposes of understanding how the
41 record is generated, on occasion we think, could it
12 have been? Andinstead of saying -- they always tell
13 Us never write rule out. Thatis a wrong diagnosis.
14 You put that in Ifyou think that may be part of it

15 and then you go on to follow up. And that is really
16 what thatis meant to indicate.

17 QQ. When you say that was what it was meant to
18 indicate, what are you referring to?

19 <A. There Is a possibility that we need to --

20 instead of saying rule out, because we don't put those
21 in records anymore, we say question. And | should
22 have put a question mark there. Possible CVA. But
23 did not.

24 @Q. Allright, sol just want this tobe very

25 clear. I'm looking at the page of Exhibit 63 marked

 

 

ESQUIRE

CRASS FARO TOES Recument B72

800.211.DEPO (3376)

apitongcom

ireS

‘ler nglealze BARE 2

   

OBJECTION
foundation,
undisclosed
expert opinion
 

Planet Depos

We Make li Happen”

 

Transcript of Hallie Hawkins,
Corporate Designee

Date: August 24, 2017
Case: Wiener -v- AXA Equitable Life Insurance Company, et al.

 

LEGEND
DESIGNATIONS BY COUNSEL

Plaintiff: Text in yellow

 

 

 

Planet Depos

Phone: 888-433-3767

Fax: 888-503-3767

Email: transcripts@planetdepos.com
www.planetdepos.com

WORLDWIDE COURT REPORTING | INTERPRETATION | TRIAL SERVICES

Case _3:18-cv-00106-RJC-DSC Document 84-3 Filed 06/24/20 Page 1 of 275
Case 3:18-cv-00106-RJC-DSC Document 111 Filed 08/27/20 Page 41 of 122

 
10

Li

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

MALCOLM H. WLENER,
Plaintiff, Civil Action No.
1:16-CV-04019-ER

VS

AXA EQUITABLE LIFE INSURANCE
COMPANY, DAVID HUNGERFORD, AXA
ADVISORS, LLC, and AXA NETWORK,
LLC,

ee Ne Ne ee ee ee ee ee

Defendants.

DEPOSITION OF: AXA EQUITABLE
BY AND THROUGH ITS

DESIGNATED REPRESENTATIVE
Hallie Hawkins

DATE: August 24, 2017

HELD AT: Morrison Mahoney LLP
One Constitution Plaza
Hartford, Connecticut

Reporter: Robin Balletto, RMR, LSR #230

CABS IIEROLRICDRE Tene BES FIRE RIEISS BAGS a2 OF 132

 

 
Transcript of Hallie Hawkins, Corporate Designee

 

Conducted on August 24, 2017 18
1 okay? I know you're in a different role right now, so
2 I want you to think about that perspective.
3 A I understand.
4 Q Thanks. So can you describe the rs
5 reinstatement process for me? OBJECTION
p. 18:4-21:21
6 A From what aspect? relevance
7 Q From your role as chief underwriter, like
8 when you would get involved, the beginning, and how
9 you moved through reinstatements?
10 A A case would be referred to me, I would

 

11 review the application, any possible MIB codes.

12 0 Go ahead.

13 A And then I would make a decision on whether I
14 needed to order an attending physician's statement or
15 not.

16 Q So let's break that down a little bit. How
17 does a case get referred to you?

18 A It depends on when the policy was issued.

19 0 Okay. So what are the different categories

20 of policies that could be issued timing wise?

21 A It depends. The timing is more in
22 correlation with the system that is stored in -- some
23 of our policies have been in force for a long time, so.

24 they are on a Legacy system.

25 ©) And if they're not on a legacy system, where

 

   

PLANET DEPOS

888.433.3767 / WWW.PLANETDEPOS.COM
Case 3:18-cv-00106-RJC-DSC Document 84-3 Filed 06/24/20 Page 19 of 275
Case 3:18-cv-00106-RJC-DSC Document 111 Filed 08/27/20 Page 43 of 122
Transcript of Hallie Hawkins, Corporate Designee
Conducted on August 24, 2017

 

1 are they stored?

2 A They're stored on our current system, which
3 is called N like Nancy, B like boy, A like Ann.

4 Q You said that it depends on if they're on the
5 legacy system or this newer system how a case is

6 referred to: you?

7 A Yes.

8 Q So can you describe just the differences?

9 A The legacy system is in something called AWD.
10 Q What. does that stand for?

11 A To don't know.

12 Q So if a case is referred to you and it's a

13 legacy, an older policy, is this AWD system something
14 that notifies you?

15 A The paid change person generally, and I don't
16 remember on this case, but they generally would send
17 you an e-mail saying you have a case in AWD, and then
18 we would go in there and look at it.

19 Q What's a paid change person, or who?

20 A That would be -- in this case it was Sandra
21 Huffstedler.

22 Q So that's a 4ob role?

23 A I don't know her exact title, but she works
24 in that department.

25 © Was this case -- was this instance in the

 

PLANET DEPOS
| 888.433.3767 / WWW.PLANETDEPOS.COM
CESS OOBIEREESE BOsument S42 Ess 08/5958 PSRs.

 

 
Transcript of Hallie Hawkins, Corporate Designee

 

Conducted on August 24, 2017 22
1 A No.
2 Q So they're not underwriters, correct?
3 A No, they're not. -_
4 Q But do you work with them? OBJECTION
relevance
5 R Yes. p. 22:8-23:1
6 Q In connection with reinstatements?
7 A And pay changes.
8 QO Okay. What sort of tools do you use to
9 evaluate reinstatement applications, and by tools I

10 mean like do you have a software program that you use,

11 or a computer system? Like how do you. --

12 A I read the records.

13 Q Okay. What about like manuals or guidelines?
14 A After IT review the records, I check our

15 underwriting manual. There's also a life underwriting

16 release.
17 Q Are there only -- is there only one life

18 underwriting release in force at a time? Like would

 

19 you only look at one particular, the latest one, or do
20 you have a series of underwriting releases that you

21 look at?

22 A I don't quite understand the question.
23 QO So a life underwriting release, what is that?
24 A Okay. So it is guidance on how to handle

25 situations that are not included in the underwriting

 

   

PLANET DEPOS

888.433.3767 / WWW.PLANETDEPOS.COM

Case 3:18-cv-00106-RJC-DSC_ Document 84-3 Filed 06/24/20 Page 23 of 275
Case 3:18-cv-00106-RJC-DSC Document 111 Filed 08/27/20 Page 45 of 122
Transcript of Hallie Hawkins, Corporate Designee

 

Conducted on August 24, 2017 23
1 manual.
2 Q And does that get updated?
3 A Yes, it does.
4 Q Where do you access the underwriting manual
5 and the life underwriting release?
6 A The underwriting manual is on a -- I'll do
7 the life underwriting release first. The life
8 underwriting release is kept in a database called
9 SharePoint.
10 0 And the manual?
11 A. The manual is a manual called, at the time on
12 Mr. Wiener's --
13 Q Reinstatement.
14 A -- reinstatement, was a manual called Gen Re,

15 and that's a web based.

16 Q So you would go to a specific website to

17 access it?

18 , A Well, it's saved for me, but yes, correct.
19 Q Can you explain the impact of reinsurance in
20 a reinstatement application?

21 MR. CASSOT: Object to the form.

22 BY MS. GUERTIN:

 

 

 

 

23 Q Do you understand what I'm asking?

24 A I can't -- it would depend on the case.

25 , Q Okay. How about, what does FAC reinsurance
PLANET DEPOS

888.433.3767 / WWW.PLANETDEPOS.COM
CESS BEDSE Bociment te FSG 88/37/88 Page ae ors.
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Transcript of Hallie Hawkins, Corporate Designee
Conducted on August 24, 2017 26

 

 

Qo Could you estimate how many you were working.
on at a given time?

aay
%

T could for this one case. OBJECTION

relevance
Okay. p. 26:1-29:20

A
Q
A I was working on one at that time.
oO Okay. So is that typical?

A Yes.

Q So generally speaking, you would be working
on one reinstatement at a time?

A Yes.

QO You didn't have like a case load of multiple
reinstatements you were working on at once?

A I did not have a case load of multiple
reinstatements [I was working on at once.

Q How long does the reinstatement process
usually take?

A There is no way to quantify that. It just
depends. A lot of it depends on how long it takes to
get the records from the attending physician.

Q So that's the bottleneck, usually, the
records?

A That's correct.

O When you're evaluating a reinstatement, who
do you typically speak with about the reinstatement?

A = don't understand your question.

 

PLANET DEPOS

888.433.3767 / WWW.PLANETDEPOS.COM

Case 3:18-cv-00106-RJC-DSC Document 84-3 Filed 06/24/20 Page 27 of 275
Case 3:18-cv-00106-RJC-DSC Document 111 Filed 08/27/20 Page 47 of 122

 
Transcript of Hallie Hawkins, Corporate Designee

 

Conducted on August 24, 2017 27
1 MR. CASSOT: You beat me to it. Object
2 to. the form.
3 BY: MS. GUERTIN:
4 QO So you reach out to the physician, correct,
5 to request records?
6 MR. CASSOT: Object to the form. . Go
7 ahead.
8 THE WITNESS: oI do not.
9 BY MS..-GUERTIN:
10 Q You-do not?
11 A No.
12 Q Who does?
13 A The pay change person assigned to the case,

14 and they may use a vendor.

15 Q Can you give me an example of a vendor?
16 A E don't know the one that they use, but
17 there's four or five vendors.

18 Q. Is. Parameds a vendor?

19 A Yes; that's correct.

20 Q Do you talk to -- do you reach out to the

21 policyholder at all?

22 A No.

23 Q Do you reach out to their financial advisor
24 that works for AXA?

25 A I could.

 

 

PLANET DEPOS
888.433.3767 / WWW.PLANETDEPOS.COM

CESS GOOTRESE BSSUMERt 4? ASG 88/6458 BAGS 33 3,4/>>
LO

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Transcript of Hallie Hawkins, Corporate Designee
Conducted on August 24, 2017

30

 

 

 

would also depend on the medical history of the
proposed ipedvea.

0 So how do you know -- what sort of training
do you have to know what you're looking at in the
medical records?

A I have been through medical training for most
of my career. We are trained on everything that a
medical person would need. We are trained on cancers,
cardiac disease, hematology, neurology. Medical
directors actually do the training for us. In
addition I've taken courses.

Q And do you have to take continuing education
courses?

A We have courses every year. It's not

required, but we do do it. AXA requires it.

How did you get those certifications?
I studied.

S0 is there a program that you had to take?

PO BO

It is self-study. There's manuals that we

PLANET DEPOS
888.433.3767 / WWW.PLANETDEPOS.COM

Case 3:18-cv-00106-RJC-DSC_ Document 84-3 Filed 06/24/20 Page 31 of 275
Case 3:18-cv-00106-RJC-DSC Document 111 Filed 08/27/20 Page 49 of 122

 

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Transcript of Hallie Hawkins, Corporate Designee

3]

 

 

Conducted on August 24, 2017
read, and then we have to -- once a year they have a
test.
Q So you: sat for two tests?
A No.
Q Just one test?
A No. For the FLMI it's ten tests, and for the

FALU it's an additional four, so you have to have --

Q Fourteen. tests.

A Pretty. much, yes.

Q And when did you get those certifications?

A I received my FALU in 2008, and my FLMI was
before that, I would say, I think, 2007. I could be
Off. a little bit by a year on the FEMI.

Q That's fine. Don't worry about that. And do

you need to take any courses to maintain those

certifications?
A No.
Q After you've done your review of a

reinstatement application, say you deny the
reinstatement application, can that decision be
appealed by the insured?
A No. We don't have a formal appeal process.
Q' So do clients ask for reconsideration
anyways, even though there's no formal appeal process?

A I suppose they could informally.
PLANET DEPOS
888.433.3767 / WWW.PLANETDEPOS.COM

CHESS SEHMRIPERCHSE BSSuMEM Tt? Fed 88/5700 Page MoGAlZ2

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Transcript of Hallie Hawkins, Corporate Designee
Conducted on August 24, 2017 40

 

 

 

application.

Q If you just turn the page. At the top of the
page there's a reference to "paid up extended term."
Do you know what that term means?

A Only at a high level.

Q Can you tell me?

A A person can have a whole life policy, and
it's a non-forfeiture benefit on the policy.

Q What does that mean?

A That would mean if you had a policy, you
could convert it to term and you wouldn't have to pay
the premium anymore for a certain number of years.

Q So meaning they've already paid for the whole
policy essentially?

A Not exactly correct.

Q Okay. Can you clarify?

A If there's cash value in the policy, and they
don't want to pay a premium anymore, there's a
non-forfeiture benefit in some policies, and I don't
know by policy, but where you can actually not want to
pay the premium anymore, and they will determine a
death benefit, and they will turn the policy into a
term policy.

Q You can put that aside. I'm going to show

you what has previously been marked as Hungerford

PLANET DEPOS
888.433.3767 / WWW.PLANETDEPOS.COM

Case 3:18-cv-00106-RJC-DSC Document 84-3 Filed 06/24/20 Page 41 of 275
Case 3:18-cv-00106-RJC-DSC Document 111 Filed 08/27/20 Page 51 of 122

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Transcript of Hallie Hawkins, Corporate Designee
Conducted on August 24, 2017 Al

 

 

   

Exhibit 31. Take a look at that. Do you recognize

a

this document?

yf
coal

OBJECTION
A Yes, Edo. p. 40:24-43:12

relevance

Q What is it?

A Tt's a life underwriting release.

Q And is this a document that you refer to in
your line of work?

A Therels a more current version, I. believe.

Q Okay. So this is an older version?

A That's correct.

Q Was this. version in force at the time that
Mr. Wiener's 2013 termination and reinstatement were
being processed?

A II believe it was a 2011 document.

MS. GUERTIN: Let's go to that one.
(Plaintiff's Exhibit 52, Life
underwriting release Bates stamped AXA001498 through
1502: Marked for Identification.)
BY MS... GUERTIN:

Q All right. Let me show you what's been
marked as Plaintiffs' Exhibit 52. Do you recognize
this document?

A Yes, iI-do.

Q Is this the more current life underwriting
release you just referenced?

PLANET DEPOS |
888.433.3767 / WWW.PLANETDEPOS.COM

CHESS BE OHIRERIEBSE BOSUMEM ST? Elles BRA, PAG NAL3.
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Transcript of Hallie Hawkins, Corporate Designee
Conducted on August 24, 2017 46

 

 

sentence says, Non~-medical age and amount underwriting
requirements. Can you explain what those terms mean?

A Yes. Age and amount underwriting
requirements are what we obtain on new business.

Q Okay.

A And they give you some examples here, which
would be an inspection report, a motor vehicle record,
and financial data.

Q What kind of an inspection report?

A An inspection report is where we call the
client, we ask questions, and then we contact a third
party who knows about the client's financial history,
and we could also do a search, a record search, a
non-medical record search.

Q What kind of a third party would you reach
out to about the financial history?

A I would not do that. Our vendor does that.

QO Your vendor?

A Yes. We have a vendor that does those for
us.

Q Okay. Who is that vendor?

A We have a couple of them.

Q Okay. Do you know why a financial history is
important?

MR. CASSOT: One thing is clear, when

 

PLANET DEPOS
888.433.3767 / WWW.PLANETDEPOS.COM

Case 3:18-cv-00106-RJC-DSC Document 84-3 Filed 06/24/20 Page 47 of 275
Case 3:18-cv-00106-RJC-DSC Document 111 Filed 08/27/20 Page 53 of 122

 
10

Ll

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Transcript of Hallie Hawkins, Corporate Designee
Conducted on August 24, 2017 47

 

 

   

you read the sentence you left out the part that
says, "Generally should not be requested unless
the risk presented." So these are things that are
done in new business, not in reinstatements.

MS. GUERTIN: Okay.

MR. CASSOT: So you're welcome to
continue this line of questioning, but just so
we're clear, these things are not done in
reinstatements.

THE WITNESS: That's correct.

Generally, yes.
BY MS. GUERTIN:

Q Okay, good. So then what do you request for
reinstatements if you're not looking for non-medical CO
age and amount underwriting requirements? OBJECTION

relevance

A Generally I would ask for an attending
physician's statement.

Q Is then the next sentence where it says,
"Medical requirements, however, should be consistent
with the reinstatement guidelines outlined in this
document and those normally requested for new

business, e.g., blood/urine, APS's, et cetera, if

warranted." So what does it mean if warranted?
A I can give you an example.
QO Sure.

PLANET DEPOS
888.433.3767 / WWW.PLANETDEPOS.COM

CESS EEMRIPERCHSE BosimEnt Tt? Eled 885700 Page Sa GrAlZo
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 3:18-cv-00106-RJC-DSC Document 84-3 Filed 06/24/20 Page 53 of 275
Case 3:18-cv-00106-RJC-DSC Document 111 Filed 08/27/20 Page 55 of 12

Transcript of Hallie Hawkins, Corporate Designee
Conducted on August 24, 2017 52

 

 

certain amount of time, and that differs by policy.
The premium would be waived while the person was
disabled.

QO And then LTCS?

A I believe that stands for the long-term care
supplement.

Q Do you know what that entails?

A Yes, I do.

Q Can you explain?

A It's a rider on a policy, and the rider
allows for the death benefit to be accelerated if the
individual needs a long-term care.

Q Underneath that section there's a section for
a number of days 121 to 180; do you see that?

A Yes, I do.

Q And here it splits, under age 70, and age 70
and up. Do you know why there is a split there?

A I did not write the guideline.

Q Okay. My question is, do you know why there
is a difference between people under age 70 and people
over age 70?

A May I read it for a moment?

QO Yes.

A I don't know for 100 percent sure.

Q Okay. What do you know about it?
PLANET DEPOS
888.433.3767 / WWW.PLANETDEPOS.COM

2

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

Transcript of Hallie Hawkins, Corporate Designee
Conducted on August 24, 2017 53

 

 

   

A Generally as people get older their mortality
risk increases.

Q So it has something to do with their
mortality risk?

A That's correct.

Q Is there a difference in the analysis, in the
underwriting analysis that you do, for someone that's
70 and up and is applying new business application
versus a reinstatement application?

MR. CASSOT: Object to the form.

THE WITNESS: He objected, didn't he?

MR. CASSOT: But you still can answer.
BY MS. GUERTIN:

Q Tf you understand.

A I'm sorry, because he did I lost my train of
thought. Can you ask me again?

MR. CASSOT: I warned you about that.
BY MS. GUERTIN:

0 So if someone over 70 applies for a life

insurance policy and you do an underwriting review, is

there a set of guidelines that you look at to

OBJECTION

determine whether to approve that application? relevance

A Yes.
Q And is that the same set of guidelines that

you would look at to determine if someone over the age

PLANET DEPOS
888.433.3767 / WWW.PLANETDEPOS.COM

CKSSASEMOILEREBSE BOSuMEAt St? FISd 88/3720 Bate BeGrl22
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Transcript of Hallie Hawkins, Corporate Designee
Conducted on August 24, 2017 62

 

 

 

BY MS. GUERTIN:

Q So if they had a rating E, D, C, V, or any of
these others, they could be issued that sort of
policy?

A New business.

0 Now, walk me through how you would use this
with respect to a reinstatement?

A The same basic concept, but I would have to
compare the current assessment with what the policy
was issued at.

Q Okay. And if you refer back to this exhibit
we were looking at before, 52, and the table that's on
page 1500.

A Yes.

Q So is this what you would look at to
determine whether reinstatement could be approved?

A Yes.

MR. CASSOT: I should state that classes
and tables are essentially the same thing. The
terms are used interchangeably.

BY MS. GUERTIN:

Q Classes and tables. I'm sorry, I don't
understand what that means.

A I just said table B and C, it is also called

class B and C. The terms are used interchangeably.

PLANET DEPOS
888.433.3767 / WWW.PLANETDEPOS.COM

Case 3:18-cv-00106-RJC-DSC Document 84-3 Filed 06/24/20 Page 63 of 275
Case 3:18-cv-00106-RJC-DSC Document 111 Filed 08/27/20 Page 57 of 122

 
Transcript of Hallie Hawkins, Corporate Designee

 

Conducted on August 24, 2017 63
1 Q Okay. So on page 1500 of Exhibit 52 there's
2 a section there that says current assessment. So when
3 it says same rating as original, does that mean, for
4 example, that at the inception of the policy they
5 might have been a B, and now they're still a B?
6 A Uh-huh.
7 Q So you would approve the reinstatement
8 according to this?
9 A That's correct.
10 Q If the policy was in force for five years or
11 less?
12 A Yes.
13 QO Do you recall when you looked at Malcolm

14 Wiener's reinstatements if he had the same rating at
15 the time of the reinstatement as he did when the

16 policy incepted?

17 A He did not. OBJECTION
relevance
18 Q Do you recall the -- can you speak

19 specifically about that from your memory, like what

20 was his rating when the policy incepted, and what it
21 was when you looked at it?

22 A From my recollection when the policy was

23 incepted it was rated as standard non-tobacco rate.

24 Q Okay. So would that be on Exhibit 53 in the

25 100 to 140?

 

   

PLANET DEPOS
888.433.3767 / WWW.PLANETDEPOS.COM

CESS IEEE BEBE BSSMEH TTP ElSG 08/2718 Page Se OA
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Transcript of Hallie Hawkins, Corporate Designee
Conducted on August 24, 2017 70

 

 

 

committee.

Q Are the people on the medical team medical

en

professionals? Co
OBJECTION
A They're doctors. relevance
QO Doctors, okay. So then -- so these are

guidelines that AXA has created to change the
guidelines that Gen Re puts out?

A Or add to.

Q Or add to, okay.

A Because perhaps information was missing or

not addressed in the Gen Re guideline.

Q When would you refer to this document?

A Whenever I evaluated an individual who is age
70 and up.

Q For new business?

A For any type of business.

QO So it could be reinstatements as well?

A That's correct.

Q At the top it says, Senior Applicant Medical
Checklist. When they use the term applicant, does
that only apply to new business?

A No.

Q So that applies to reinstatements as well?

A Yes. An application is filled out for a

reinstatement.

PLANET DEPOS
888.433.3767 / WWW.PLANETDEPOS.COM

Case 3:18-cv-00106-RJC-DSC_ Document 84-3 Filed 06/24/20 Page 71 of 275
Case 3:18-cv-00106-RJC-DSC Document 111 Filed 08/27/20 Page 59 of 122

 
Transcript of Hallie Hawkins, Corporate Designee

 

     
    
  
  
   
   
  
  
   
  
  
   
  
  
  
  
  
  
   
   
  
    
     

Conducted on August 24, 2017 71
1 Q I see. Did you review this in connection
2 with: Malcolm Wiener's reinstatement?
3 A Yes, i did.
4 Q So just to go over it again. You mentioned
5 low hemoglobin. Where is that on this list?
6 A That would be under 14, under two red flags.

7 Q It says, Male hemoglobin less than 13? OD
OBJECTION

8 A I'm going from memory, it was 12.5. p. 74:1-72:23

relevance

9 Q You said low serum albumin?

10 A His, going from memory once again, was 3.5.

11 That's number 2 on the first.

12 Q ‘Memory loss?

13 A Yes. -I would have considered that. number

14 Six.

15 Q On this top part, Mild or worse dementia?

16 A Yes.

17 9 Those are the ones you could recall?

18 A He also had a gait, he was noted to have gait

19 instability by his physician.

20 QO Where would that --
21 A T don't think that one was on here,
22 Q Okay. It references falls, but not gait

23 instability, correct?
24 A T believe there. was a fall in the records

going from memory, but I can't say 100 percent sure

 

PLANET DEPOS
888.433.3767 / WWW.PLANETDEPOS.COM

CESSES COMERBEDSE BSSinent ite FSG 88/3728 Pee SoGrl2.
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Transcript of Hallie Hawkins, Corporate Designee
Conducted on August 24, 2017 78

 

 

 

 

QO So when we're talking about medical

insurability for a reinstatement, can you explain like
what the difference is between medical insurability
for a reinstatement versus new business?

MR. CASSOT: Object to the form.
BY MS. GUERTIN:

Q What is the difference between the two?

A Essentially I go through the same process and
come up with the same rating, but based on less.
evidence.

QO This is for a reinstatement?

A Right. Less medical evidence, because I'm
not getting the Paramed and the labs, and there's a
two-table tolerance. So if Mr. X was standard, and.
now he's a table B for reinstatement only, we would
allow the standard, but if it was new business, Mr. X
also applied for new business at the same time, then
he would be issued a table B policy.

Q In your hypothetical he was standard when he

applied for the first policy?
PLANET DEPOS
888.433.3767 / WWW.PLANETDEPOS.COM

Case 3:18-cv-00106-RJC-DSC Document 84-3 Filed 06/24/20 Page 79 of 275
Case 3:18-cv-00106-RJC-DSC Document 111 Filed 08/27/20 Page 61 of 122

 
10
11
12
13
‘14
15
16
17
18
19
20
21
22
23

24

cs

Transcript of Hallie Hawkins, Corporate Designee
Conducted on August 24, 2017 79

 

A That's correct. At issuance, yes.

QO So for --

A And that assumes that it's more than five
years ago. I should clarify.

Q So for reinstatement you said you rely on
less evidence.

A That's correct.

Q Can you elaborate again on that? What do you

gp

mean: by that? ©

OBJECTION
relevance
p. 79:5-80:4

A Tf we go back to. --

Q Exhibit 52.

A Yes, Exhibit 52, 99, 1499. If you read the
first sentence under general overview, "Non-medical
age and amount underwriting requirements, ¢6.9.,
inspection reports, motor vehicle records, financial
data, et cetera, generally should not be requested
unless the risk presented suggests a necessity for
these requirements. Medical requirements, however,
should be consistent with. the reinstatement guidelines
outlined in this document, and those normally
requested for new business if warranted.”

Q Okay. So essentially all of the things
detailed there would be required for new business, but
for reinstatements only the APS?

A And depending on the case we could request

 

 

PLANET DEPOS
888.433.3767 / WWW.PLANETDEPOS.COM

SSSA AEWORTERICBSE BSSUMERt TP FTEs 884700 Pate Co G22
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Transcript of Hallie Hawkins, Corporate Designee
Conducted on August 24, 2017 86

 

 

grandfathered?

A I'm not 100 percent sure, but it may mean
that this policy was issued before the IRS regulation
went into effect.

Q Would that impact your decision about
reinstatement at all?

A No.

Q Do you know if reinsurance was involved in
the decision to reinstate in 2007?

A T do not know.

Q Can you tell by looking at that?

A I cannot tell.

(Plaintiff's Exhibit 57, Reinstatement
Application for Life Insurance Bates stamped
MHW-001042 through 1045: Marked for Identification.)
BY MS. GUERTIN:

QO I'm showing you what's been marked as
Exhibit 57. This is a copy of the 2008 reinstatement
application. Do you recognize this document?

; OBJECTION
A I viewed it. first during discovery. relevance

ua

 
 

 

During your prep for today?

QO
A That's correct.
Q

  

PLANET DEPOS
888.433.3767 / WWW.PLANETDEPOS.COM

Case 3:18-cv-00106-RJC-DSC Document 84-3 Filed 06/24/20 Page 87 of 275
Case 3:18-cv-00106-RJC-DSC Document 111 Filed 08/27/20 Page 63 of 122

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Transcript of Hallie Hawkins, Corporate Designee
Conducted on August 24, 2017 87

 

    
   
 
    
   

Objection

 

86:23-87:16

Relevance; lack of personal
knowledge

 

PLANET DEPOS
888.433.3767 / WWW.PLANETDEPOS.COM

CHES ORERIC OSE Bosumem ii? Flea 8A7R0 ‘Page bor {3
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Transcript of Hallie Hawkins, Corporate Designee
Conducted on August 24, 2017 94

 

 

 

your evaluation of reinstatement?

A No.

Q Do you have any knowledge about the
difference between the 2008 reinstatement and the 2013
reinstatement?

A I do not.

MS. GUERTIN: Now would be a good time
for a brief break.
(Recess: 11:57 p.m. to 12:14 p.m.)

BY MS. GUERTIN:

Q Do you know when these policies were
reinsured?

A At issue.

Q At issue, okay. So would reinsurance have

been consulted for every reinstatement?
A No.

Q Why not?

A Tt would depend on which policies were being
reinstated.
Q Why?

A Only policies that had facultative
reinsurance on them would need to have reinsurance
consulted.

Q Okay. So'were all three of these policies

facultatively reinsured?

PLANET DEPOS
888.433.3767 / WWW.PLANETDEPOS.COM

Case 3:18-cv-00106-RJC-DSC Document 84-3 Filed 06/24/20 Page 95 of 275
Case 3:18-cv-00106-RJC-DSC Document 111 Filed 08/27/20 Page 65 of 122

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Transcript of Hallie Hawkins, Corporate Designee
Conducted on August 24, 2017 95

 

 

   

A No.

Q Do you know which ones were?

A Not off the top of my head.

MS. GUERTIN: Let's mark this.
(Plaintiff's Exhibit 59, Document. Bates

stamped. AXA001644. through 1654 with attached document:
Marked for Identification.)
BY MS. GUERTIN:

Q If you look at what's just been handed to you
as Exhibit.59...Do you recognize this document?

A Yes, I do. |

Q And can you tell me what this document

represents? Feel free to flip through it if you need

to.
A This is the Gen Re Source Life Underwriting
Manual, the AXA version. Ss
OBJECTION
Q And ts it the entire: manual? p. 95:5-96:3
relevance
A No, it is not.
Q Selected sections of the manual?
A That is correct.
Q Did you pick the sections to be included
here?

2

Yes.
Q And how did you choose those sections?

A These are the sections that I utilized in the

PLANET DEPOS
888.433.3767 / WWW.PLANETDEPOS.COM

CHESS EHOIUERICBSE BSE Tt EIS OBA7AS Ake Ce [22
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Transcript of Hallie Hawkins, Corporate Designee
Conducted on August 24, 2017 96

 

 

   

evaluation of Mr. Wiener's risk.

QO For the 2013 reinstatement?

A That is correct.

QO Can we look at this also with respect to the
2008 reinstatement application specifically regarding
atrial fib. So you testified, let me get it up to --
so just going back to that, the 2008 reinstatement
application talks about four incidents of atrial
fibrillation. So where in this manual does it talk
about atrial fibrillation?

A It is on page 1646 and 1647.

0 So can you tell me, what does this -- can you
explain what this tells us here?

A Okay. There's different kinds of atrial fib.
There is, the first category is prior atrial
fibrillation when the person has been in sinus rhythm
for more than a year.

Q What does that mean, in sinus rhythm?

A They haven't had any episodes of atrial fib.

At least no known episodes of atrial fib, I should

say.

So that's one category?
That's correct.

The next category?

Fr O PF 0

Is if they're currently in atrial

PLANET DEPOS
888.433.3767 / WWW.PLANETDEPOS.COM

Case 3:18-cv-00106-RJC-DSC Document 84-3 Filed 06/24/20 Page 97 of 275
Case 3:18-cv-00106-RJC-DSC Document 111 Filed 08/27/20 Page 67 of 122
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Transcript of Hallie Hawkins, Corporate Designee
Conducted on August 24, 2017 97

 

 

   

fibrillation, or they have been in atrial fibrillation
during the last year.
Q And then is there another category?
A Yes. There is chronic atrial fibrillation.
Q Okay.
A And that is on page 1647.
Q How do you --
A I'm not done. There is one more category.
The paroxysmal atrial fibrillation is the other one.
Q And that's PFA for short?
A PAF,
Q PRA,
A That's correct.
MR. REILLY: What's at the top of the
page cut off?
BY MS. GUERTIN:
QO Can you tell what's at the top of the page
1647 cut off? Is it the same as what appears at the
bottom?
A I believe it is.
Q So how would you ~~
A Oh, I know what it says now. It says, Others
rate as chronic.
Q Under current atrial fibrillation?
A No. On the top of page 1647.
PLANET DEPOS
888.433.3767 / WWW.PLANETDEPOS.COM

CHES MIOORIEDSE Bocumem it Filed 8A7K The seh {32
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Transcript of Hallie Hawkins, Corporate Designee
Conducted on August 24, 2017

102

 

 

 

(Plaintiff's Exhibit 60, Reinstatement

of Life Insurance Bates stamped AXA000310 and 311:
Marked for Identification.)
BY MS. GUERTIN:

Q Showing you what's been marked as Exhibit 60.
Do you recognize this document?

A Yes, I do.

Q And what is it?

A It is the reinstatement for application that
I reviewed.

Q So you've seen this before?

A Yes, I have.

Q Can you walk me through what you did once you
received this application?

A Okay. I check the name to make sure that the
system was correct, I looked at the occupation.

Q Why would you look at the occupation?

A There are certain occupations that can be
rated, dangerous occupations.

Q Is historian a --

A No, it's not.

QO Not a dangerous occupation.

A No, but I still review it on every case.

MR. CASSOT: Can we go off the record

for just a second?

 

PLANET DEPOS
888.433.3767 / WWW.PLANETDEPOS.COM

Case 3:18-cv-00106-RJC-DSC_ Document 84-3 Filed 06/24/20 Page 103 of 275
Case 3:18-cv-00106-RJC-DSC Document 111. Filed 08/27/20 Page 69 of 122

 
Transcript of Hallie Hawkins, Corporate Designee

 

   
  
  
  
  
    
  
  
   
   
   
  
 
    
   
   
 
    
   
  
 
    
  
    

Conducted on August 24, 2017 103
1 MS. GUERTIN: sure.
2 (Off-the-record discussion.)
3 . (Plaintiff's Exhibit 61, Reinstatement
4 Application for Life Insurance CT Form: Marked for
5 Identification.) OBJECTION “

 

relevance

6 BY MS. GUERTIN:

7 Q Back on the record. = Showing you what's been
8 marked as Exhibit 61. Is it your understanding that
9 this is the Connecticut form that was submitted by

10 Mr. Wiener in connection with his 2013 reinstatement?
11 A Tt ds omy understanding.
12 Q And the one that we were just looking at

13 that's marked as Exhibit 60 was originally submitted

14 on a New York form; is that correct?

15 A That's what it looks like.

16 Q So when you took a look at this

17 reinstatement, you were looking at Exhibit 61,

18 correct?

19 A That is correct.

20 Q So now you left off saying you would look
21 at -- you would verify that the information is

22 correct.

23 A Yes.

24 Q And then what would you do?

25 A I would check the occupation, as I previously

 

PLANET DEPOS
| 888.433.3767 / WWW.PLANETDEPOS.COM
BEF BRGUERERSE BOUNCES FUT “Bag 96 O43
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Transcript of Hallie Hawkins, Corporate Designee
Conducted on August 24, 2017 142

 

 

 

 

QO Let's stop right there. Can you tell ==

well, do you know what PMH means?

A Past. medical history.

Q Okay. So now would those items that are
listed there be the doctor's diagnosis, or would that
be something that the patient told their doctor?

A It could be either.

Q How would you know?

A I-wouldn't know. 1 wasn't a party to the
conversation.

Q So it doesn't specify here?

A It does not.

Q So it's possible that Mr. Wiener might have
reported that he had AFib, but that might not be the
doctor's diagnosis?

MR. CASSOT: Objection.

PLANET DEPOS
888.433.3767 / WWW.PLANETDEPOS.COM

'18-cv-00106-RJC-DSC Document 84-3 Filed 06/24/20 Page 143 of 275
:18-cv-00106-RJC-DSC Document 111 Filed 08/27/20 Page 71 of 122

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Transcript of Hallie Hawkins, Corporate Designee
Conducted on August 24, 2017 . 143

 

 

   

OBJECTION
THE WLTNESS: I wouldn't know. relevance

s,

Oat

BY MS. GUERTIN:

Q What did you say BPH stands for?

A Benign prosthetic hypertrophy.

Q And what is that?

A It's basically an enlargement of the prostate
so it's difficult for the person to urinate.

Q And what is MUP?

A Tt's MVP, mitral valve prolapse.

Q What's that?

A It's one of the valves that's in your heart,
and it's kind of flappy, floppy.

QO When it shouldn't be?

A Yes.

Q So did any of this information impact your
assessment?

A Yes.

QO How so?

A The memory loss, the sleep apnea, the atrial
fibrillation, and the hypertension notation just
alerted me to the fact that I would have to keep an
eye on his blood pressure through the rest of the
review of the APS.

Q And then it looks like, what does habit/SH

mean?

PLANET DEPOS
888.433.3767 / WWW.PLANETDEPOS.COM

ASPB HABE MERSS BOGUMENELA Fu GS737180 "BEG|e 7 B42
10

11

12

13

14

15

16

L7/

18

19

20

21

22

23

24

25

Transcript of Hallie Hawkins, Corporate Designee
Conducted on August 24, 2017 186

 

 

Objection

Non-responsive

 

 

Q Can you tell me what the -- under diagnosis

it says atrial fibrillation, primary encounter
diagnosis. What does that mean?
A I'm not sure what the doctor meant here.

Q Does the pulse rate have anything to do with

A It can.

QO And what correlation?

A So it's very rarely caught when they listen
to the pulse, but it would be irregular and elevated.

QO And what's an elevated pulse?

A Depending on the person's baseline, but
generally somebody who has a pulse over 100, but it's)
depending on the person.

Q Here in the paragraph at the bottom of this
page, kind of in the first third it says, "He has had
one occurrence with AFib with PR to 90." Does that

indicate -- do you see that?

A Yes, I do.

 

 

PLANET DEPOS
888.433.3767 / WWW.PLANETDEPOS.COM
3:18-cv-00106-RJC-DSC_ Document 84-3 Filed 06/24/20 Page 187 of 275
3:18-cv-00106-RJC-DSC Document 111 Filed 08/27/20 Page 73 of 122
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 3;

  

 

 

Is PR pulse rate?

No, it's not.

OC PO

What is it?

A If we could go back to the EKG, I could show
you what it means.

Q Okay, sure.

A It's not related to this, but it would be a
way for me to show you what PR means.

Q Okay. What page are you looking at?

A IT am looking at page 2453. When you look at
an EKG, you see this first little --

Q Bump?

A Yes. The beginning of the bump is P, and the
end of the bump is R, and a measurement of that helps
determine if the person has atrial fib. It's not on
this EKG.

Q Okay. But it's a measurement that they can

take?

 

     

    

t

very WEBER Bonet Fike Se § ao

 
LO

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Transcript of Hallie Hawkins, Corporate Designee
Conducted on August 24, 2017 200

 

 

   

which is zero risk factors, which is a flat extra of
$2 per thousand of coverage. So that's different than
a table rating.

Q What does that mean?

A Okay. So instead of it being a percentage,

so a one table rating is 25 percentage extra on the

premium.

QO Okay.

A This is a flat extra. So for every thousand
dollars of premium, we would add $2 -- I mean, every

thousand dollars of death benefit, we would have $2 to
the premium per thousand.

Q I see. So then did he have any of these risk
factors for progression for MGUS to myeloma?

A From what I saw, he did not, other than the
anemia, but his hemoglobin was not below 10, and I
considered him asymptomatic even though I wasn't 100
percent sure he was asymptomatic, because he had only
had a -- the recurrent respiratory infection, so I
gave him the benefit of the doubt.

Q Back up a little bit, sorry. We were talking
about this risk factors section here, and then you
started to talk about the hemoglobin. Did you jump
back up to the top of the page?

A Yes. That's required criteria, I'm sorry.

PLANET DEPOS
888.433.3767 / WWW.PLANETDEPOS.COM

Case 3:18-cv-00106-RJC-DSC_ Document 84-3 Filed 06/24/20 Page 201 of 275
Case 3:18-cv-00106-RJC-DSC Document 111 Filed 08/27/20 Page 75 of 122
Transcript of Hallie Hawkins, Corporate Designee
Conducted on August 24, 2017 201

 

Q Okay. So required criteria, serum M protein,
what's that?

A It's a protein that they -- in the SEP panel
that they use.

OBJECTION
Q Was that involved here? relevance

A No. 7

Q So you said asymptomatic?

A He wasn't 100 percent asymptomatic, but I
considered him asymptomatic, because 1 wasn’t sure
what was causing those recurrent respiratory
infections.

Q Okay. And then anemia, is that what you --
did you consider him anemic?

A No, I did not, because his hemoglobin was
greater than ten.

Q So you're saying under the MGUS rating you
gave him the zero risk factor, which would give you
the $2 per thousand of coverage?

A Yes, I did.

Q So how did that play into the assessment of
the reinstatement application?

A That would have been equal to about 15 debits
or a half a table.

QO So the dollar values that are listed here --

A There's a conversion.

 

   

PLANET DEPOS

88.433.3767 / WWW.PLANETDEPOS.COM

8
: 0106-RJC-DSC Document 84-3 Filed 06/24/20 Page 202 of 275
:18-cv-00106-RJC-DSC Document 111 Filed 08/27/20 Page 760

=
=
N
No
1 ROUGH ASCI -- NOT CERTIFIED

2 NOTICE

3 This transcript is an UNCERTIFIED ROUGH DRAFT TRANSCRIPT.
4 It contains raw output from the court reporter's

5 stenotype machine translated into English by the court

 

LEGEND
6 reporter's computer, without the benefit of proofreading. DESIGNATIONS BY COUNSEL

7 It will contain untranslated steno outlines,

 

|Plaintiff: Text in yellow
8 mistranslations (wrong words), and misspellings. These

9 and any other errors will be corrected in the final
10 transcript. Since this rough draft transcript has not
11 been proofread, the court reporter cannot assume

12 responsibility for any errors therein.

 

13 This rough draft transcript is intended to assist

 

 

14 attorneys in their case preparation and is not to be
15 construed as the final transcript. It is not to be read
16 by the witness or quoted in any pleading or for any other
17 purpose and may not be filed with any court.

18

19

20

21

22

23

24

25

Case 3:18-cv-00106-RJC-DSC Document 84-4 Filed 06/24/20 Page 1 of 112
Case 3:18-cv-00106-RJC-DSC Document 111 Filed 08/27/20 Page 77 of 122

file:///msplic-de 1/Charlotte-NC-Skufcea/Company%20Data/Skufca/Active%20Clients-%20KLT/Hawkins, %20Hallie%20part%202, txt[6/23/2020 3:44:39 PM]
1 DEPOSITION OF HALLIE HAWKINS, VOLUME 2

2 OCTOBER 25, 2017

3

4 (Commenced: 11:17 a.m.)

5 THE VIDEOGRAPHER: Here begins Tape

6 Number 1| in the videotape deposition of Hallie

7 Hawkins, Volume 2, in the matter of Malcolm H.
8 Wiener plaintiff versus AXA Equitable Life

9 Insurance Company et al. defendants in the

10 United States District Court Southern District

11 of New York, Case Number 116-CV-04019-ER.
12 Today's date is October 25, 2017. The time on
13 the video monitor is 11:17 a.m. The

14 videographer today is Kristin Zarnestske

15 representing Planet Depos. This video

16 deposition is taking place at the firm of

17 Morrison & Mahoney at One Constitution Plaza,
18 Hartford, Connecticut. Would counsel present
19 please identify themselves for the record.

20 MR.REILLY: Lawrence Reilly for the
21 plaintiff.

22 MS. BIKAKIS: Nicole Bikakis the

23 plaintiff.

CHESTS SOSLOR ICSE CSSUMENE PT" IES OH/27128. BAYS V8 'ot a2

file:///mspilc-de1/Charlotte-NC-Skufca/Company%20Data/Skufca/Active%20Clients-20K LT/Hawkins,%20Hallie%20part%202. txt[6/23/2020 3:44:39 PM]
4 here is that --

5 Q. Answer the question that I posed to you first,

6 and then I'll ask you to explain.

7 A Allright. Can you ask me one more time?

8 Q Yes. When you say that it could lead to a

9 decline or that it generally leads to a decline, that

10 implies that it might not lead to a decline; isn't that

11 correct?

12 A_ Yes.

13 Q_ So tell me circumstances under which it would

14 not lead to a decline.

15 A Ifsomebody had a low albumen, but the next

16 value came up, then we probably would not decline. So for
17 example, if somebody was at 3.6 and five months later they
18 went back to the doctor and they were now at 3.9, we

19 wouldn't decline.

20 QQ Soa low albumen level that then goes up, you

21 would not decline?

22 A Yes, but if albumen levels are trending down, we
23 would decline.

24 Q Okay. Do you remember what the date of the last

25 albumen reading was --

13

1 A No.

Case 3:18-cv-00106-RJC-DSC Document 84-4 Filed 06/24/20 Page 13 of 112
Case 3:18-cv-00106-RJC-DSC Document 111 Filed 08/27/20 Page 79 of 122

file:///mspllc-de 1 /Charlotte-NC-Skufca/Company%20Data/Skufca/Active%20Clients-%20KLT/Hawkins,%20Hallie%20part%202.txt[6/23/2020 3:44:39 PM]
2 Q_ -- that you had in your records when you made

3 your decision on reinstatement of Malcolm Wiener's

4 policy?
5 A No.
6 MR. REILLY: Why don't we just take

7 amoment break. I need to get some documents,

8 and we're probably better doing that off the

9 record.

10 THE VIDEOGRAPHER: The time is 11:30

11 a.m. We're going off the record.

12 Off the record: 11:30 a.m to 11:35
13 a.m.
14 THE VIDEOGRAPHER: The time is 11:35

15 a.m. We're back on the record.
16 BY MR. REILLY:
17. Q Ms. Hawkins, we took a few minutes off the

OBJECTION
18 record to get deposition exhibits in front of you? relevance

13:23-14:3
19 A Yes.
20 Q_ So you have in front of you Gary boid's records
21 which are marked as Exhibit 63?
22 A 63 is correct.
23. Q Wehave in front of you the AXA document

24 concerning what is this?

25 <A_ that's the underwriting manual.

14

Case _3:18-cv-00106-RJC-DSC Document 84-4 Filed 06/24/20 Page 14 of 112
Case 3:18-cv-00106-RJC-DSC Document 111 Filed 08/27/20 Page 80 of 122

file:///mspllc-de 1/Charlotte-NC-Skufca/Company%20Data/Skufca/Active%20Clients-%20KLT/Hawkins, %20Hallie%20part%202.txt[6/23/2020 3:44:39 PM]
1 Q_ Underwriting manual Exhibit 59 and that's only
2 excerpts right?

3. A. Only excerpts that's correct.

4  Q And your notes that's marked Exhibit 62 it looks
5 like?

6 A_ Yes, that's correct,

7  Q. SoI think the last question I had asked you

8 pertained to the date of the last albumen level test --

9 A Yes.

10 Q_ -- that you based your reinstatement evaluation
11 on. Tell us the date of that and tell us where you're

12 finding that, please?

13. A Exhibit -- Plaintiff's Exhibit 63 in laboratory

14 results dated May 8, 2013, the serum albumen is reported
15 at 3.5.

16 Q Okay. And according to Exhibit 59, what is the
17 level that they're looking for?

18 <A I'mreading number 2, albumen 3.8 or less.

19 Q . And is that a decline or red flag or concern?

20 A_ It's usually a decline.

21 QQ _ What was the date that you were performing your
22 analysis for the reinstatement application?

23 A Idon't remember.

24 Q Can you give me some rough idea?

25 A It was--notreally. It was either late 2013

Case 3:18-cv-00106-RJC-DSC Document 84-4 Filed 06/24/20 Page 15 of 112
Case 3:18-cv-00106-RJC-DSC Document 111 Filed 08/27/20 Page 81 of 122

file:///msplle-de1/Charlotte-NC-Skufca/Company%20Data/Skufca/Active%20Clients-%20KLT/Hawkins,%20Hallie%20part%202. txt[6/23/2020 3:44:39 PM]
15

1 or early 2014, but I cannot remember at this time.

2  Q Okay. So I believe the policies were terminated
3 in December of 2013. So would that indicate that your
4 reinstatement analysis was performed in the early months
5 of 2014?

6 A. To the best of my memory, but I can't remember
7 right now.

8  Q Okay. Allright. So the documents will advise

9 us about that maybe as we go along. So you were relying
10 on an albumen test that was from May of 2013?

11 A Yes,

12 Q . Ifyou knew that an applicant for reinstatement
13 was taking testosterone supplements, would that affect
14 your analysis on any of these points including albumen
15 levels?

16 <A Wehave guidelines regarding testosterone, but I
17 don't have them in front of me.

18  Q Do you know what they are?

19 A Not offthe top of my head I don't.

20 QI think Ijust asked you this. Are you aware of
21 of any context between testosterone levels and albumen
22 levels?

23. A No, I'mnot.

24 QQ. Do you know if the guidelines speak to that at

Case 3:18-cv-00106-RJC-DSC Document 84-4 Filed 06/24/20 Page 16 of 112
Case 3:18-cv-00106-RJC-DSC Document 111 Filed 08/27/20 Page 82 of 122

file:///mspllc-de1/Charlotte-NC-Skufca/Company%20Data/Skufca/Active%20Clients-“o20K LT/Hawkins,“%20Hallie%20part%202.txt[6/23/2020 3:44:39 PM]
13 tests.

14 Q. But ona new application, I understood you to

15 say that you would send out somebody for an insurance
16 examination?

17. A That's for new business only. We don't require
18 that on a reinstatement.

19 Q Okay. So ifa person is applying for a

20 reinstatement, is there any circumstance under which AXA
21 would require them to have any kind of blood test at

22 all?

23 MR. CASSOT: Object to the form.

24 A Not that I-- not tomy knowledge. Wait can you

25 say that one more time? I'm sorry?

22
1 MR. REILLY: Can you read that back?
2 (The last question was read

3 by the Court Reporter.)

4 A Not from a vendor, so where we were talking
5 about where the examiner goes out.

6 BY MR. REILLY:

7  Q  Idon't understand your answer.

8 A Okay. We were talking a about the difference
9 between new business and pay change which --

10 reinstatement, I'm sorry.

Case 3:18-cv-00106-RJC-DSC_ Document 84-4 Filed 06/24/20 Page 23 of 112
Case 3:18-cv-00106-RJC-DSC Document 111 Filed 08/27/20 Page 83 of 122

file:///mspllc-de 1 /Charlotte-NC-Skufca/Company%20Data/Skufca/Active%20Clients-%20KLT/Hawkins,%20Hallie%20part%202.txt[6/23/2020 3:44:39 PM]
ll Q_ Reinstatement, thank you.

12 <A Yes. Allright. For new business only, we send
13 an examiner out, but we do not do that for reinstatement.
14 So it's two different --

15 Q  Junderstand that.

16 A --requirements. Okay.

17 Q Somy question is: Is there any circumstance

18 when there is a reinstatement application where AXA would
19 require a blood test whether it's done by a vendor or done
20 by the doctor or done by the man on the moon, it doesn't
21 matter, any circumstances?

22 A I can't speak for every Underwriter at AXA, but
23 we're not supposed to. Can I say that an Underwriter at
24 AXA has never -- has ever sent somebody out? Yes, they

&

25 could have, but I would not.

23

1 Q. And you trian --
2 A. And that is not the guideline.
3 Q You train underwriters?

4 <A Right, but some have been there before I started
5 training, so...

6 QQ. I guess let's just to bring this home.

7 A Yes,

8 Q _ Ifyou have blood tests from somebody applying

Case 3:18-cv-00106-RJC-DSC Document 84-4 Filed 06/24/20 Page 24 of 112
Case 3:18-cv-00106-RJC-DSC Document 111 Filed 08/27/20 Page 84 of 122

file:///mspllc-del/Charlotte-NC-Skufca/Company%20Data/Skufca/Active%20Clients-%20KLT/Hawkins,%20Hallie%20part%202. txt[6/23/2020 3:44:39 PM]
9 for a reinstatement and that blood test is a year old, and

10 you've told me that if -- if their albumen level dipped:

sone

OBJECTION
oc ’ relevance
12 to the acceptable level, that you would not decline? 23:8-24:24

11 below the acceptable level, but then subsequently came up.

13. A_ I may not decline, yes.

14 Q. So ifthe only data that you have is a year old,
15 do you do anything to find out what the current numbers
16 are?

17 A No.

18 QQ _ Because the person could be in perfect health,
19 right?

20. MR. CASSOT: Object to the form.

21 BY MR. REILLY:

22 Q_ And you don't know?

23 MR, CASSOT: Object to the form.

24 BY MR. REILLY:

25  Q Is that correct?

24

L MR, CASSOT: Object to the form,

2 A _ Ican'tread the future. I only have the

3 evidence as presented in front of me.

4 BY MR. REILLY:

5 Q Right. I'm not asking you to read the future,

6 I'm asking you to read the present when you are there.

Case 3:18-cv-00106-RJC-DSC Document 84-4 Filed 06/24/20 Page 25 of 112
Case 3:18-cv-00106-RJC-DSC Document 111 Filed 08/27/20 Page 85 of 122

file:///msplle-de|/Charlotte- NC-Skufea/Company%20Data/Skufca/Active%20Clients-%20K L'T/Hawkins,%20Hallie%20part%202.txt[6/23/2020.3:44:39 PM]
7 reading the records. So if the record that you have is a
8 year old, do you do anything to update the data in that
9 record to find out what the actual current medical status
10 of that person is?

ll A No.

12. Q ; So if the data that you get from the doctor is a
13 one-year-old or 17-month-old blood lab, that's what you're
14 going to rely on?

IS A Yes.

16 Q Even though their numbers, at the moment that.
17 you're actually performing your analysis, the numbers
18 might be stellar, they might be above all levels that are
19 required, it doesn't matter to you?

20 MR. CASSOT: Object to the form.

21 A Ihave no idea if that happened or not. There's
22 no way | could read that, know the future.

23 BY MR. REILLY:

24 Q_ Okay. Well, let's get into that. In this

25 particular case, you knew the name and address of Malcolm

25

1 Wiener's treating physician, right?
2 A [knew it was Dr. Barry Boyd, yes.
3. Q And] think the reinstatement application

4 provided you with Mr. Boyd's address in Greenwich. Do you.

Case 3:18-cv-00106-RJC-DSC Document 84-4 Filed 06/24/20 Page 26 of 112
Case 3:18-cv-00106-RJC-DSC Document 111 Filed 08/27/20 Page 86 of 122

file:///mspllc-de1/Charlotte-NC-Skufca/Company%20Data/Skufca/Active%20Clients-%20KLT/Hawkins,%20Hallie%20part%202.txt[6/23/2020 3:44:39 PM]
19 where an underwriter makes a mistake in reading or
20 interpreting medical records?

21 MR. CASSOT: Object to the form.

22 A We talk to the underwriter. We let them know
23 about the mistake so it's not repeated.

24 BY MR. REILLY:

25  Q . How often does the audit procedure find mistakes

46

1 by underwriters?

2 A Our -- I don't have exact numbers, but our

3 accuracy rate for the month of August was 98.4 or 5

4 percent. And we reviewed 3 -- I'm sorry, 240 --

5 approximately 240 cases

6  Q And that's all new business, right?

7 A Yes,

8 Q_ I guess we should clarify. When you say the

9 accuracy rate was 98.4 or 5 percent, that is the auditors
10 reviewing the medical records to see if they agree with
11 the underwriter's review of the medical records?

12. <A That is correct.

13. Q  Atany point are the doctors who created those
14 medical records contacted to see whether they agree with
15 the auditors or the underwriters?

16 <A Definitely not.

Case 3:18-cv-00106-RJC-DSC_ Document 84-4 Filed 06/24/20 Page 49 of 112
Case 3:18-cv-00106-RJC-DSC Document 111 Filed 08/27/20 Page 87 of 122

file:///mspllc-de1/Charlotte-NC-Skufca/Company%20Data/Skufca/Active%20Clients-%20KLT/Hawkins,%20Hallie%20part%202.txt[6/23/2020 3:44:39 PM]
17. Q And you said definitely not. Why is it

18 definitely not?

19 A Well, because we don't want to go back and talk

20 to a doctor after we've already -- most of these cases

21 have been issued. So most of the time when somebody makes
22 a mistake, it's in favor of the client. So for example,

23 somebody -- we issued a policy at our best class, and they

24 should have been standard. So we don't want to take the

25 policy back from the client, either, because we rated it

47

1 at the wrong rate. So we would definitely not contact the
2 doctor.

3. Q Okay. Do you know if AXA has ever been

4 contacted by an insured where the insured asked them to

§ contact the treating doctor?

6 A_ Ican't answer that question. OBJECTION
relevance
: ; foundati
7 Q Would you feel that an underwriter appropriately |

8 contacted the doctor if the client contacted the company

9 or the company's agent and encouraged them to contact the
10 treating doctor?

ll A Ican't answer for every underwriter. So I

12 don't know.

13) Q But how about for you? Do you think it would be

14 appropriate for you to contact the treating doctor under

Case _3:18-cv-00106-RJC-DSC Document 84-4 Filed 06/24/20 Page 50 of 112
Case 3:18-cv-00106-RJC-DSC Document 111 Filed 08/27/20 Page 88 of 122

file:///msplic-de 1/Charlotte-NC-Skufca/Company%20Data/Skufca/Active%20Clients-%20KLT/Hawkins,%20Hallie%20part%202.txt[6/23/2020 3:44:39 PM]
15 those circumstances?

16 <A Ifthe agent contacted me?

17 Q Right.

18 A __Is that what you're asking me?

19 Q_ Well, the first question would be: If the

20 client contacted either AXA directly or the agent and
21 See AXA to reach out directly to the treating
22 physician, do you think it would be appropriate for the
23 underwriter to then contact the treating physician?

24 A No.

25 Q_ Even though the client has consented to it and

48

1 encouraged it?

2 A Because we cannot identify over the phone that
3 Mr. Smith is really Mr. Smith. So we don't know if the
4 person giving permission is Mr. Smith.

5  Q So you're saying you think that somebody could
6 fraudulently contact AXA and ask you to contact a

7 stranger's treating physician in connection with their

8 application for reinstatement of their life insurance

9 policy?

10 A Yes.

11 Q Has that ever happened? .

12. A_ Idon't know, but people commit fraud all the

Case 3:18-cv-00106-RJC-DSC_ Document 84-4 Filed 06/24/20 Page 51 of 112
Case 3:18-cv-00106-RJC-DSC Document 111 Filed 08/27/20 Page 89 of 122

file:///mspllc-de1/Charlotte-NC-Skufca/Company%20Data/Skufca/Active%20Clients-%20KLT/Hawkins,%20Hallie%20part%202. txt[6/23/2020 3:44:39 PM]
13 time.

14 Q And AXA can't concede of any fraud prevention
15 steps that they might take to ensure that that hasn't

16 happened?

17 MR. CASSOT: Object to the form.

18 <A_ A written request.

19 BY MS. BIKAKIS:

20 Q _ A written request from the client?

21 <A With his signature.

22 Q Soifthe client submitted something in writing
23 encouraging that to happen, let's say writing or an email,
24 would you then deal it appropriate to reach out to the

25 treating physician?

49

1 A Only in writing, not in email.

2 QQ Has AXA ever advised their clients that they

3 would accept such a request from the client?

4 A _ That's generally worked out between the agent
‘5 and the client.

6 Q. Do the agents know that they're supposed to

7 encourage clients to put that in writing?

8 MR. CASSOT: Object to the form.

9 A _ If they call the underwriter, the underwriter

10. would tell them to have Mr. Smith send a letter?

Case 3:18-cv-00106-RJC-DSC Document 84-4 Filed 06/24/20 Page 52 of 112
Case 3:18-cv-00106-RJC-DSC Document 111 Filed 08/27/20 Page 90 of 122

file:///mspllc-de1 /Charlotte-NC-Skufca/Company%20Data/Skufca/Active%20Clients-%20KLT/Hawkins, %20Hallie%20part%202.txt[ 6/23/2020 3:44:39 PM]
20 Q. Okay, of unknown significance reported by a
21 doctor, and you don't know how long he's had it, Did 1
22 interpret that correctly?

23) A Yes.

24 Q I'll be an underwriter by the time this is done.

25 Next is 347 SZ#.

59

1 A. That isa cerebral incident.

2  Q What is a cerebral incident?

3. A_ It could bea transient ischemic attack. It

4 could be a cerebral vascular accident or what you might

5 call a stroke.

6 Q And tell me again what does S mean.

7 A That means that I suspected he had a stroke or

8 some type of cerebral vascular accident, but I didn't have
9 enough information in file. It's equivalent to the K. 1

10 don't know the exact details.

11 Q Zyou say reported by a doctor?

12 A Yes,

13. Q Pound # means you don't know when it happened?
14 A Orifthere was more than one. I just didn't

15 have enough detail. So the pound # means we don't have
16 enough details to tell you more basically.

17 Q Weill come back to that.

Case 3:18-cv-00106-RJC-DSC_ Document 84-4 Filed 06/24/20 Page 63 of 112
Case 3:18-cv-00106-RJC-DSC Document 111 Filed 08/27/20 Page 91 of 122

file:///msplic-de I/Charlotte-NC-Skufca/Company%20Data/Skufca/Active%20Clients-%20KLT/Hawkins,%20Hallie%20part%202. txt[6/23/2020 3:44:39 PM]
18 What does 157 KZ# mean?

19 A _ I'm going fon memory, but I think it's related
20 to the MUGIS, the mono COLONAL gammopathy
21 g-a-m-m-o-p-a-t-h-y of uncertain significance.
22 QQ. Back to 208 SZ#, you did not remember that?

23, A No,ldo. That's a memory loss suspected.

 
 

ard

Objection

 

24

 

60:24-61:14

Improper expert opinion

Speculation

Foundation

Lack of personal
knowledge

 

 

15 Q Did Mr. Wiener have any MIB codes when you --

Case 3:18-cv-00106-RJC-DSC Document 84-4 Filed 06/24/20 Page 64 of 112
Case 3:18-cv-00106-RJC-DSC Document 111 Filed 08/27/20 Page 92 of 122

file:///mspllc-del /Charlotte-NC-Skufca/Company%20Data/Skufca/Active%20Clients-%20KLT/Hawkins,%20Hallie%20part%202.txt[6/23/2020 3:44:39 PM]
16 pardon me. Withdrawn.
17 Did Mr. Wiener have any MIB codes prior to your

18 reporting of these codes?

19 A I don't know.

 

61

 

2 QQ Okay. Do you know what materials were sent off
3 to the reinsurance company in connection with her Mr.

4 weiner's application for reinstatement?

5 A  Idonot. Somebody else did that for me.

6 Q_ Do you have any idea what records are supposed
7 to be sent?

8 A The attending physician statement from Dr. Boyd
9 and also Exhibit 61, the reinstatement application for

10 life insurance.

11 Q_ Anything else?

12. A Ican't speak to what else was in the file at

13 this time, but everything in the file -- most of these

Case 3:18-cv-00106-RJC-DSC_ Document 84-4 Filed 06/24/20 Page 65 of 112
Case 3:18-cv-00106-RJC-DSC Document 111 Filed 08/27/20 Page 93 of 122

file:///mspllc-de 1/Charlotte-NC-Skufca/Company%20Data/Skufca/Active%20Clients-%20KLT/Hawkins,%20Hallie%20part%202.txt[6/23/2020 3:44:39 PM]
14 things in the file should have been sent.

15 Q Are your notes sent over to the reinsurer?

16 A No.

17. Q Are your MIB codes sent or over to the

18 reinsurer?

19 A No. They check them themselves.

20  Q Do you ever speak with the reinsurance people

21 about a reinstatement application?

22 .A_ Thave not.

23. = Q_ Did you in Malcolm's case?

24 <A _ Notto the best of my recollection.
Q

25 What was the name of the reinsurance company for

62

1 Malcolm's policies? Do you know?

2 <A Ibelieve it was RGA, but I'd have to review the

3 records to confirm that.

4  Q Do you know if all three policies were

5 reinsured?

6  A_ Lbelieve only one was, but I don't have my

7 notes in front of me. There's a -- in the evidence,

8 there's a screen shot with that information.

9 Q. And do you know if you had any communication
10 with RGA or any reinsurance company concerning Malcolm
11 Wiener's application?

Case_3:18-cv-00106-RJC-DSC Document 84-4 Filed 06/24/20 Page 66 of 112
Case 3:18-cv-00106-RJC-DSC Document 111 Filed 08/27/20 Page 94 of 122

file:///mspllc-de1/Charlotte-NC-Skufca/Company%20Data/Skufca/Active%20Clients-%20KLT/Hawkins,%20Hallie%20part%202.txt[6/23/2020 3:44:39 PM]
8 Q Miss Hawkins, I want to pick up close to where

9 we LEFT off, and that is with the submission of Mr.

10 Wiener's medical records to the reinsurance company. Do
11 you recall testifying about that?

12. A Yes. [had asked that they be sent to

13 reinsurance.

14. Q _ I'm showing you Exhibit 61 which Again is

15 Mr. Wiener's reinstatement application, the second page of
16 which contains the authorization to obtain health

17 insurance. Is there anything in that document that oe

OBJECTION
18 authorized AXA to send Mr. Wiener's personal medical relevance
19 information to a reinsurer?.

20 A _ [need to review it.

21 Q Please.

22 A Right here it says, "I/Ave understand that the

23 information obtained will be used by the company's to.

24 determine my, r, eligibility for life insurance coverage

25 and such other uses specified in accordance with the

65

| underwriting practices attached to this application.’

2 THE VIDEOGRAPHER: Excuse me. You need your mic
3 on.
4 THE WITNESS: do you need me to

5 repeat it?

Case 3:18-cv-00106-RJC-DSC_ Document 84-4 Filed 06/24/20 Page 69 of 112
Case 3:18-cv-00106-RJC-DSC Document 111 Filed 08/27/20 Page 95 of 122

file:///mspllc-de 1/Charlotte-NC-Skufca/Company%20Data/Skufea/Active%20Clients-%20KLT/Hawkins,%20Hallie%20part%202. txt[6/23/2020 3:44:39 PM]
6 THE VIDEOGRAPHER: No.

7 BY MR. REILLY:

8 Q_ And you believe that authorized sending

9 Mr. Wiener's medical documents to a third-party company?

Pony

iO A Yes eaicoON
il MR. CASSOT: Object to the form.
12 BY MR. REILLY:
. 13>  Q_ But you do not read the HIPAA authorization as
14 allowing you to pick up the phone and call Dr. Boyd?
1S A_ That's correct.
16 Q Let me show you Exhibit 59 which contains I
17 think the second page AXA document 001645. It's called
18 the senior applicant medical checklist ages 70 and up.
19 Were you a part of the process whereby this list was
20 created?
21 A No.
22 Q Do you know when that was instituted?
23. A I don't know exactly when.

24 Q . Give me your best understanding about when it

25 was instituted.

66

1 A Somewhere between 2010 and 2012,
2 Q. Was there anything like the senior checklist in

3 place before 2010, 2012?

Case _3:18-cv-00106-RJC-DSC Document 84-4 Filed 06/24/20 Page 70 of 112
Case 3:18-cv-00106-RJC-DSC Document 111 Filed 08/27/20 Page 96 of 122

file:///msplic-de1/Charlotte-NC-Skufca/Company%20Data/Skufea/Active%20Clients-7020K LT/Hawkins, %20Hallie%20part%202. txt[6/23/2020 3:44:39 PM]
21 A Usually it is put in the system and somebody in
22 pay change alerts me that the case is in the system.

23. Q Allright. And has it been assigned to you or
24 do you get to choose which one you want to look at?

25 <A No, it's assigned.

72

1 Q Who assigns it to you?

2 A. The pay change representative.

3 Q_ And do we know who that is in this case?
4  A_ Sandra [HRUF].

5 Q. So once the matter is assign to you, you're

aN

alerted electronically, some kind of e-mail or?

7 A Yes correct.

oO

Q Equivalent of email?

9 A Uh-huh.

10 Q _ Do you look at a paper file or electronic

11 file?

12. A Inthis case I believe it was electronic.

13° Q Allright. When is your decision due from.
14 underwriting on that reinstatement application?

15 A Wedon'thave a due date. lam supposed to a

Le

OBJECTION
relevance
72:13-73:13

  

16 review the reinstatement application and notify
17 change rep of what I need. And then they handle it until
18 the requirement of what | need comes back, And then I'm

Case 3:18-cv-00106-RJC-DSC_ Document 84-4 Filed 06/24/20 Page 77 of 112
Case 3:18-cv-00106-RJC-DSC Document 111 Filed 08/27/20 Page 97 of 122

file:///msplic-de 1/Charlotte-NC-Skufca/Company%20Data/Skufea/Active%20Clients-%20KLT/Hawkins,%20Hallie%20part%202.txt{6/23/2020 3:44:39 PM]
19 supposed to review it and let the pay change rep know my
20 decision.

21 Q_ Okay. So in this case, you use the phrase what

22 you need?

23. A Right.

24  Q In this case, what did you need?

25 A. The doctor's records.

73

1 Q Okay. And you people call that the --
2 <A APS.

3 Q_ --attending physician statement, APS?
4 A Yes, that's correct.

5 Q In this this case the APS was a photocopy of
6 Dr. Boyd's records, correct?

7  A_ I'mnot sure how they got it, but it looks like
8 a photocopy.

9 Q Okay. What else could it be?

10 A_ Idon't know, but it could have been

11 electronically --

12. Q_ Okay. It's a copy?

13 A Right

 

Case 3:18-cv-00106-RJC-DSC Document 84-4 Filed 06/24/20 Page 78 of 112
Case 3:18-cv-00106-RJC-DSC Document 111 Filed 08/27/20 Page 98 of 122

file:///mspllc-de1/Charlotte-NC-Skufca/Company%20Data/Skufea/Active%20Clients-%20KLT/Hawkins,%20Hallie%20part%202.txt[6/23/2020 3:44:39 PM]
1 say assessment and then list impairments.

2 Q So you're looking for other data in the records.
3 to support the conclusion that this is an actual medical
4 diagnosis as opposed to what the patient said?

5 A. Icould, yes, but sometimes we don't know.

6 Q_ Do you just assume that everything that is not
7 in quotes and not directly ascribed by the doctor to the
8 patient, do you assume that everything else is from the

9 doctor?

10 A Yes.

Objection
Improper expert opinion

Foundation

 

Objection

Improper expert opinion

 

Foundation

 

Case 3:18-cv-00106-RJC-DSC_ Document 84-4 Filed 06/24/20 Page 87 of 112
Case 3:18-cv-00106-RJC-DSC Document 111 Filed 08/27/20 Page 99 of 122

file:///msplle-de1/Charlotte-NC-Skufca/Company%20Data/Skufea/Active%20Clients-%20KLT/Hawkins,%20Hallie%20part%202.txt[6/23/2020 3:44:39 PM]
82

 

6 Q Which company were you with?

7 <A If-- we can actually insure somebody who's had
8 a stroke after a certain amount of time.

9 Q What time?

10 <A_ I'd have to look at the manual.

11 Q. Take a look at the documents in front of you and
12 tell me if you can answer that question.

13. A Ijustneed a moment. Yes, I can answer that

14 question.

15 Q Please.

16 A Jam looking at exhibit --
17 Q_ Exhibit 59?

18 <A Exhibit 59.

19 Q. And the page is what?

20 <A. And page number AXA 1649. Depending on the type
21 of of stroke, at age -- after one year they could have a

22 rating of -- a table rating,

23, Q Which would be plus points on that table that we

24 looked at earlier, right?

25 <A Plus debits, yes, that's correct.

Case 3:18-cv-00106-RJC-DSC Document 84-4 Filed 06/24/20 Page 88 of 112
Case 3:18-cv-00106-RJC-DSC Document 111 Filed 08/27/20 Page 100 of 122

file:///msplic-del/Charlotte-NC-Skufca/Company%20Data/Skufca/Active%20Clients-%20KLT/Hawkins,%20Hallie%20part%202, txt[ 6/23/2020 3:44:39 PM]
 

Planet Depos

We Make li Happen”

 

Transcript of Sandra Huffstetler

Date: August 30, 2017
Case: Wiener -v- AXA Equitable Life Insurance Company, et al.

 

LEGEND
DESIGNATIONS BY COUNSEL

 

Plaintiff: Text in yellow

 

 

 

 

Planet Depos

Phone: 888-433-3767

Fax: 888-503-3767

Email: transcripts@planetdepos.com

www.planetdepos.com

WORLDWIDE COURT REPORTING | INTERPRETATION | TRIAL SERVICES

Case 3:18-cv-00106-RJC-DSC Document 84-5 Filed 06/24/20 Paqe 1 of 138
Case 3:18-cv-00106-RJC-DSC Document i111 Filed 08/27/20 Page 101 of 122

  
10

11

12

13

14

15

16
17
18
19

20

21

22

23

24

25

 

UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

MALCOLM H. WIENER,
Plaintiff,
VS. Case No. 1:16-cv-04019-ER

AXA EQUITABLE LIFE INSURANCE
COMPANY, DAVID HUNGERFORD, AXA
ADVISORS, LLC, AND AXA NETWORK, LLC,

 

 

Defendants.
DEPOSITION OF: SANDRA HUFFSTETLER
DATE: August 30, 2017
TIME: 11:10 a.m.
LOCATION: 15720 Brixham Hill Avenue
Suite 300
Charlotte, North Carolina
TAKEN BY: Counsel for the Plaintiff
REPORTED BY: Blaine L. Grove-DeFreitas,

Certified Court Reporter

 

 

CaS BAS VAR GREC pRacuments4> -filgd gnsee? Rage 29 3380

 

 
10

li

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Transcript of Sandra Huffstetler
Conducted on August 30, 2017 16

 

order.

Q.

A.
information.

Q.

A.
customer.

Q.

A.

Q
A
Q.
A
Q
A

Q.

A.

 

 

said? I'm sorry.

THE WITNESS: If the form was in good

MR. CASSOT: In good order. Thank you.

BY MS. GUERTIN:

Tf it wasn't, what would you do?

We would write out for the omitted

Like reach out to the client?

Yes. We would mail a letter to the

What does AWD stand for, if you know?
I don't know.

Do you know what it is?

Yes. Our imaging workflow system.

Is it a computer program of some sort?
Yes, it's on the computer.

Okay. And how do you use that system?

That's where we -- that's where we get

all of our requests in the system and how we process
and move work between the reinstatement area and the
Underwriting Department, and we add our notes and

comments for each case.

So it's between departments?

Yes.

 

PLANET DEPOS
888.433.3767 | WWW.PLANETDEPOS.COM

Case 3:18-cv-00106-RJC-DSC Document 84-5 Filed 06/24/20 Page 17 of 138
Case 3:18-cv-00106-RJC-DSC Document 111 Filed 08/27/20 Page 103 of 122
Transcript of Sandra Huffstetler
Conducted on August 30, 2017 17

 

 
  
  
  
  
  
  
   
  
   
  
  
  
   
  
   
      
    

1 Q. Do you know what TAI stands for?

2 A. No.

3 Q. Okay. Do you know what that is?

4 A. Yes.

5 Q. Can you describe it for me?

6 A. That shows whether a policy is reinsured
7 or not. It's a reinsurance system.

8 Q. Reinsurance info?

9 A. Yes.

10 (Previously Marked Exhibit No. 60, 12-18-13 AMIRA

11 Reinstatement Application, was referenced)

12 BY MS. GUERTIN:

13 Q. Great. I'm going to show you what was”
14 previously marked as Plaintiff's Exhibit 60. Take a

ern.

15 look at this for me. {

OBJECTION
16 A. Okay. relevance

p. 17:13-19:9
17 Q DO you recognize. this document?
18 A. Yes.
19 Q Okay. Can you tell me what it is?
20 A Llt's our Reinstatement Application, the

21 AMIRA form.

22 Q. And just for the record, this is the
23 application dated December 18th, 2013.

24 Can we go off the record for a second?

25 (O£f-the-record discussion)

 

PLANET DEPOS

888.433.3767 | WWW.PLANETDEPOS.COM
Case PS y-00106-RJC-DSC Document 84-5 Filed 06/24/20 Page 18 of 138
Case 3:18-cv-00106-RJC-DSC Document 111 Filed 08/27/20 Page 104 of 122
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Transcript of Sandra Huffstetler
Conducted on August 30, 2017 18

 

 

 

BY MS. GUERTIN:

QO. So what we just discussed is that this
Reinstatement Application is the New York form. Is.
that correct?

A, Yes.

QO. And that Mr. Wiener later filled out a
form dated December 23rd. That was the Connecticut
form. Correct?

A. Correct.

QO. And these are substantially the same, so
I'm going to ask you some questions about this

because this is what we have today in front of us.

Okay?

A. Okay.

QO. Did you review Ehis Reinstatement.
Application?

A. Yes.

Q. Okay. -And can you tell me what you --

MR. CASSOT: Hold on a second. . Is.
anybody on the phone?
IT just got a text from Hileen that they.
all lost the connection.
(A break transpired)
BY MS. GUERTIN:

Q. So back to Exhibit 60, we are Looking at

 

 

 

 

 

PLANET DEPOS
888.433.3767 | WWW.PLANETDEPOS.COM

Case 3:18-cv-00106-RJC-DSC Document 84-5 Filed 06/24/20 Page 19 of 138
Case 3:18-cv-00106-RJC-DSC Document 111 Filed 08/27/20 Page 105 of 122
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Cas
Case

Transcript of Sandra Huffstetler
Conducted on August 30, 2017 19

 

 

   

this Reinstatement Application. What did you -- you

Said you reviewed it. . Correct?

A. Correct.
QO. Okay. What did you review?
A. I reviewed the policy. numbers and the

insured's name and compared it in our system to make
sure that it was the correct policy numbers being
requested and that the form was completed accurately
and all details were provided.

Q. Okay. And was everything accurate, to
your recollection?

MR. CASSOT: Object to the form.

BY MS. GUERTIN:

Q. Do you recall if you needed to reach out

for additional information?

A. I don't recall.
Q. Besides the fact that the form is wrong.
A. I don't recall.
Q. When you get an application like this do

you have to input information into a system?

oy

A. No. -
OBJECTION

Q. No? Okay. What did you do with the _ relevance
p. 19:19-20:3

application at that point?

A. T- actually. -- I believe I would have

forwarded it to Underwriting.
PLANET DEPOS
888.433.3767 | WWW.PLANETDEPOS.COM
§ FB cy OPT 0E-RIC-RSC Document 84-5 Filed 06/24/20 Page 20 of 138
:18-cv-O0106-RJC-DSC Document 111 Filed 08/27/20 Page 106 of 122
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Transcript of Sandra Huffstetler
Conducted on August 30, 2017 46

 

 

application.

A. Correct.
(Previously Marked Plaintiff's Exhibit No. 52, Life
Underwriting Release No. 11-05, was referenced)
BY MS. GUERTIN:

Q. So let me show you what has previously
been marked as Plaintiff's Exhibit 52.

MS. GUERTIN: And for the benefit of my

client, this is tab 22 in your binder, Carolyn. EX

. OBJECTION
BY MS. GUERTIN: relevance
. p. 46:3-47:11
QO. Do you recognize this document?
A. No.

MR. CASSOT: The entire document, or do
you want to go to a specific page and ask if she
recognizes that page?

BY MS. GUERTIN:

QO. Okay. Do you recognize -- on the second
page of the document do you recognize the table
that's included there?

A. Yes.

QO. Okay. Is this table what was in effect.
at the time of Malcolm Wiener's reinstatement

application?

Aw Yes,

 
   

Okay. How would you have seen this.

PLANET DEPOS
888.433.3767 | WWW.PLANETDEPOS.COM

Case 3:18-cv-00106-RJC-DSC Document 84-5 Filed 06/24/20 Page 47 of 138
Case 3:18-cv-00106-RJC-DSC Document 111 Filed 08/27/20 Page 107 of 122
Transcript of Sandra Huffstetler

 

Conducted on August 30, 2017 47
1 table if you did not receive this: Life Underwriting
2 Release?
3 A. We have a service operation procedure
4 manual.
5 QO. What is that?
6 A. Tte's -- how do 1 explain? It just shows
7 us how-to process reinstatements.
8 QO. Okay. And that's not the documents that
9 we were previously looking at as Exhibit 50 or 51?
10 A. No.
11 QO. But it would contain this chart.
12 A. Yes.
13 Q. Okay. You have never seen this hife
14 Underwriting Release before?
15 A. No.
16 Q. Okay. So it's not something you would
17 refer to?
18 A. No.
19 Q. But looking at the chart, it seems -- is
20 it accurate to say the difference between this chart
21 and the previous chart we were looking at is that
22 this one does have riders and features in certain
23 rows?
24 A. Yes.
25 Q. Okay. So in this case, do you recall --

 

 

PLANET DEPOS
888.433.3767 | WWW.PLANETDEPOS.COM

CHES ABCPOOLOE ICSE ne fi? Filéd 68/27/50 Page Tes or ie
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Transcript of Sandra Huffstetler

 

 

 

Conducted on August 30, 2017 52
65 percent.
Q. 65 percent maybe? Okay. Can you
recall -- Okay. That's fine.
Do you know -- not with respect to this

exhibit that's in front of you, but do you know what
"Paid up extended term" means?

A. It's a whole life policy that has value
that when a policy is not paid it can go under --
the value on the policy can purchase additional
insurance to keep the policy in force under the paid
up extended term.

Q. Do you know which, if Malcolm Wiener's
policies were paid up extended term or non-paid up
extended term?

A. They were non.

Q. They were non-paid up extended term.

And how does whether they were paid up extended term
or non-paid up extended term policies impact
reinstatement?

A. IT mean, based on our guidelines, they
could be reinstated.

Q. Could they not be reinstated if they
were paid up extended term?

A. Yes.

Q. So can you describe the difference for

 

PLANET DEPOS
888.433.3767 | WWW.PLANETDEPOS.COM

Case 3:18-cv-00106-RJC-DSC Document 84-5 Filed 06/24/20 Page 53 of 138
Case 3:18-cv-00106-RJC-DSC Document 111 Filed 08/27/20 Page 109 of 122

 
10

Il

12

13

14

15

16

1?

18

19

20

21

22

23

24

25

Cas

Case

Transcript of Sandra Huffstetler
Conducted on August 30, 2017 53

 

 

me?

A. So if you have policy premiums that were
past due five years or more, we couldn't reinstate
them, even if was it was a under PUXT.

Q. Paid up. extended term. Okay.

(Plaintiff's Exhibit No. 69, December 2013 Email
c

Chain Between Henry Lewer, Toniann Fragala and 3
OBJECTION

Others, was marked) relevance .
p. 53:5-56:24

BY MS. GUERTIN:

QO. I'm going to show you what has been
marked as Exhibit 69... This is an email chain that
is Bates numbered AXA 002559 through 2561.

| MS. GUERTIN: And this is under tab 5 in
your binder, Carolyn.
BY MS. GUERTIN:

Q. Take a minute. Do you recognize this
email chain?

AY Yes.

QO. Okay. If you look on the second page of
the document, there 1s an email from Henry Lewer.
Tt's the one dated December 23rd, 2013 at 11:17 a.m.
Do you see that?

A. Uh-huh.

Q. He 1s emailing you. And it says:

"Sandra, please submit for scan and initial review

 

PLANET DEPOS
888.433.3767 | WWW.PLANETDEPOS.COM

8 Te HOPG eRe eS cument Pie FANS OGSH88 b2g8 3483.
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

295

Transcript of Sandra Huffstetler
Conducted on August 30, 2017 80

 

 

A. Correct.

MS. GUERTIN: Okay. So Robert, just to
clarify, is Hallie Hawkins --

MR. CASSOT: Yes.

MS. GUERTIN: She is prepared to talk
about the differences between those two.

MR. CASSOT: Auto, facultative and
impact of reinsurance.

MS. GUERTIN: Okay. On reinstatement.
Good. Thank you.
BY MS. GUERTIN:

Q. When you say in this email "APP file,"
A-P-P, what does that mean?

A. We order the original application file
that we originally received as part of new business
in order to look for the reinsurance information,
the reinsurance company's name, the reinsurance file
number.

Q. IT see. Okay. Just going back to the
previous email that we were looking at from earlier

that same day, who tentatively declined the request?

A. The underwriter.

Q The underwriter Hallie Hawkins?
A. Yes.

Q And she communicated that to you?

PLANET DEPOS
888.433.3767 | WWW.PLANETDEPOS.COM

Case 3:18-cv-00106-RJC-DSC Document 84-5 Filed 06/24/20 Page 81 of 138
Case 3:18-cv-00106-RJC-DSC Document 111 Filed 08/27/20 Page 111 of 122

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

Transcript of Sandra Huffstetler
Conducted on August 30, 2017 81

 

 

   

A. Yes.

Q. Okay. Did you have any role in
determining whether these policies would be
reinstated or not?

A. No.

(Plaintiff's Exhibit No. 74, February 2014 Email
Chain Between Toniann Fragala, Sandra Huffstetler
and. Others, was marked)

BY MS... GUERTIN:

Q. I'm going to show. you what has been
marked as Plaintiff's Exhibit 74, which is an email

chain Bates numbered AXA 002287 through 2289. Do

eon

you recognize this email -- Qe
OBJECTION
relevance, hearsay
A. ves. p. 81:6-82:11
Q. -- or these emails? The email from

David Hungerford on the first page to yourself, he
says: "I received a call from Mr. Wiener's office
indicating that they were unaware of the medical
information submitted by his. doctor for the
reinsurance and wanted to get a copy of the doctor's
notes. They felt the notes may not reflect

Mr. Wiener's true medical condition. Let me know if
you can release them to the insured or owner." Can
you explain what this email meant to you?

A. Tt sounded like he was wanting us to

PLANET DEPOS

888.433.3767 | WWW.PLANETDEPOS.COM

JC-DSC Document 84-5 Filed 06/24/20 Page 82 of 138
C-DSC Document 111 Filed 08/27/20 Page 112 of 122
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Transcript of Sandra Huffstetler
Conducted on August 30, 2017 82

 

 

release the medical records that we had obtained for
reinstatement consideration to the client.

QO. Okay. His statement about the fact that
they felt the notes might not reflect his true
medical condition, did that imoact, Eo your

knowledge, the assessment of the reinstatement

application?
A. IT don!t. know.
QO. Okay. Did it affect how you handled the

processing of the reinstatement?

A. No.

QO. Did you reach out to anyone other than
the primary care physician for medical records in
this case?

MR. CASSOT: Objection to the form.
BY MS. GUERTIN:

QO. Let me rephrase it. Did you receive
medical records from any other doctors for this
case?

A. No.

Q. Did you request any medical records for
this case?

A. No.

Q. Okay. Your email in response at the.

top, you indicate you regret that we would not

 

PLANET DEPOS
888.433.3767 | WWW.PLANETDEPOS.COM

Case 3:18-cv-00106-RJC-DSC Document 84-5 Filed 06/24/20 Page 83 of 138
Case 3:18-cv-00106-RJC-DSC Document 111 Filed 08/27/20 Page 113 of 122

 

 
LO

11

12

13

14

15

16

“17

18

19

20

21

22

23

24

25

CEESS. FEE CV BOA RE-RIC-RSC Document 84-5 Filed 06/24/20 Pa

Transcript of Sandra Huffstetler
Conducted on August 30, 2017 83

 

 

   

release these médical records. What do you mean by
that?

A. We wouldn't send the medical records
that we had obtained from Dr. Boyd to the client.

Q. Why not?

A. Because those were obtained at AXA's
expense for reinstatement consideration. And that

is something that he can go to his doctor to obtain.

QO. How did you. know that that should be the
response?
A. I believe there may be a job aid that
CO
Says that we don't. release medical records. OBJECTION
. relevance
Q. A job A? p. 82:24-83:21

A. Job aid.

QO. Oh. Job aid. What is that? Like oa
guideline of some sort?

A. Yeah, procedures.

QO. Would you have said this without there
being some sort of procedure?

A. I wouldn't: have said that unless I knew:
for sure.
(Plaintiff's Exhibit No. 75, 3-5-14 Letters to
Malcolm Wiener from Sandra Huffstetler, was marked)
BY MS. GUERTIN:

Q. Let me show you what has been marked as

PLANET DEPOS
88.433.3767 | WWW.PLANETDEPOS.COM

e 84 of 138
C Document 111 Filed 08/27/20 Page 114 of 122

C-
Transcript of Sandra Huffstetler

 

 

 

  

   

Conducted on August 30, 2017 94
1 reinstatement?
2 A. I don't recall why I would have sent it.
3 Q. Were you instructed to send it?
4 A. No.
5 Q. Is it part of your job duty to -- job
6 duties to, you know, keep in touch with an agent in
7 a situation like this?
8 A. Yes.
9 Q. And do you know who did make the
10 decision? The underwriter?
Il A. Yes.
12 (Plaintiff's Exhibit No. 79, Advice Of Underwriting
13 Decision, was marked)
14 BY MS. GUERTIN:
15 Q. I'm going to show you what has been
16 | marked as Exhibit 79. This is a letter with Bates
17 numbers AXA001023 through 1024. Do you recognize
18 this letter? ©
OBJECTION
1S Ar) Mee: » of 15-96-20
20 Q. What is this?
21 A, This is the Advice Of Underwriting
22 Decision that is letting the insured know that their
23 reinstatement has been declined.
24 QO. Do you know who Richard Jaegar, M.D. is?
25 A. He is one of our medical directors.
| PLANET DEPOS _
888.433.3767 | WWW.PLANETDEPOS,COM
SES TEPRURIRE GEGEN HEP FISEORBIBS BAR SELIG.
10

11

12

13

14

15

16

L7

18

19

20

21

22

23

24

25

Transcript of Sandra Huffstetler

 

 

   

Conducted on August 30, 2017 95
Q. Do you know-what medical directors do?
A. No.
QO. Okay. Did you speak to him at all?
A. No.
Q. Do you know why he sent this letter?

Him, specifically, I mean.

A. He didn't send the letter. His
signature is on these letters.

Q. What do you mean by that?

A. Well, I. typed the letter up, and his

name is embedded in this letter.

QO. Es-1it like a template letter that you
use? |

A. Yes.

Q. And you said you typed it?

A. Yes.

QO. Okay. How. did. you know what to put in

this letter?

A. Well, I put =- the only thing IT put in
the letter is the insured's information, address,
date, insured's name, the application file; that it
was a reinstatement, and the specific information
received from Dr. Barry Boyd which would have come
from the underwriter.

| QO. Okay. So this part that's in italics
PLANET DEPOS
888.433.3767 | WWW.PLANETDEPOS.COM

CREB IIRMGGLORERERAS Rosyemsnt PP FSI GH2HBG Bade Wath.
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Transcript of Sandra Huffstetler
Conducted on August 30, 2017 96

 

 

   

here is the part that you added to the Letter?

A. Yes.

QO. Okay. And that information came from
Hallie Hawkins?

A. Yes.

QO. And was it something that was
communicated to you via the AWD system or orally?
How did you get that?

A. T don't veeayi Ge it was AWD or email or
both.

Q. Okay. And you did not consult with

Dr. Jaegar?

A. No.
QO. Is his name on all AUDs?
A. Yeah. For requests that are declined

due to medical reasons, yes.

(Plaintiff's Exhibit No. 80, MIB Search Response,
was marked)

BY MS. GUERTIN:

QO. All right. I'm going to show you what
has been marked as Plaintiff's Exhibit 80. This is
a document Bates numbered AXAG0Q0543. Do you
recognize that document?

Aw Yes.

QO. What is it?

PLANET DEPOS
888.433.3767 | WWW.PLANETDEPOS.COM

Case 3:18-cv-00106-RJC-DSC Document 84-5 Filed 06/24/20 Page 97 of 138

Case 3:18-cv-00106-RJC-DSC Documentiii1 Fi

08/27/20 Page 117 of 122
10

LL

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Transcript of Sandra Huffstetler
Conducted on August 30, 2017 97

 

A. Tt's an MIB Search Response where. we

have gone out to see if there is any MIB codes.

Q. Did you perform this search? OBJECTION
relevance

A. TI donlt recall.

QO. And what. does this show?

A. It shows that there was no MIB for the

information that we entered, the insured's name,
date of birth.

Q. Okay. And does the date that appears at
the top of the page where it says: "Confidential -
July 22, 2008," is that, to the best of your

knowledge, when that search was run?

A. I'm not sure.

Q. Have you ever seen a screen like this
before?

A. Uh-huh.

Q. That's a yes?

A. Yes. I'm sorry.

Q. That's okay. When we talked earlier
about MIB codes and the email -- maybe we. should

just pull it out, the email where Hallie Hawkins
sent you a number of MIB codes —-

A. Uh-huh. Yes.

Q. => here we go. ‘That's Exhibit 71.) Is

this the screen? In Exhibit 80, is that what it

 

 

PLANET DEPOS
888.433.3767 | WWW.PLANETDEPOS.COM

S808 FEA OOLOO ICDS ETE BES Filet O/27120 Bags T18 ort
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Transcript of Sandra Huffstetler
Conducted on August 30, 2017 98

 

would look. like when you were putting those in, or

ors,
%

no? oo
OBJECTION
A. No. -Uh-uh: relevance, foundation
Q. That's something different?
A. When we enter it, it is different, yeah.

This is the result you would get. That would show
these if you got results back (indicating.)

Q.. Okay. Just to clarify, Exhibit 80 would
be the result if you inputted -—- you might get these
MIB codes back as a result of that search?.

A. Yes. Yes.

MS. GUERTIN: Okay. Why don't we take a
short break.
(Break In Proceedings)
BY MS. GUERTIN:
Q. Just .a couple of follow-up questions for

you... Do you know if Dr. Jaegar reviewed this file

at all?
A. No.
QO. You don't know?
A. I: don't. know.
Q. Okay. And then with respect to Exhibit

71 where Hallie Hawkins sent you MIB codes, is it
your understanding that these are codes that she

generated?

 

 

PLANET DEPOS

888.433.3767 | WWW.PLANETDEPOS.COM

Case _3:18-cv-00106-RJC-DSC Document 84-5 Filed 06/24/20 Page 99 gf 138
Case 3:18-cv-00106-RJC-DSC Document 111 Filed 08/27/20 Page 119 of 122
10

11

12

13

14

L5

16

17

18

19

20

21

22

23

24

25

Transcript of Sandra Huffstetler
Conducted on August 30, 2017 99

 

 

   

Yes.
Okay... From her review of the records?

Yes.

Oo FP Oe

Okay. And she was asking you: to report
them to MIB. Correct?

A. Correct.

Q. Okay. Is there anything that you did to
verify the accuracy of these codes?

AY No.

Q. Okay. You just took this and inputted
it. Correct?

A. Yes. Yes... And. we would get. an -6rror.in
the MIB system, on their website, if these codes
were not correct; if there was something wrong with
them.

Q. Okay. So do you know the date when you

inputted those codes into MIB?

A. No.
Q. Would that be memorialized anywhere?
A. When you get a response back. I don't

remember if I actually captured the screenshot of
the MIB when I entered it, the confirmation.
Q. Okay. If you had captured that
screenshot, where would that be?
A. It should be in the AWD case.
PLANET DEPOS
888.433.3767 | WWW.PLANETDEPOS.COM

cE 3893} B-CV BOTOE RIC DSS Document 84-5 Filed 06/24/20 Pee, 100 of 138

Document 111 Filed 08/27/20 Page 120 of 122
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Transcript of Sandra Huffstetler
Conducted on August 30, 2017 102

 

 

Q. Okay. Do you know if the Reinsurance
company would have seen the MIB codes that you
inputted into the MIB system?

A. They would not have.

Q. Why not?

A. Because the MIB codes would have been
entered after the final decision had been made.

Q. Why is that the case?

A. Because entering the -- because that's
the procedure. The AUD and the MIB codes are the
last thing we do before we decline the case in AWD.

Q. Okay. So you don't enter those codes
until the very end, essentially.

A. Correct.

Q. Until after you receive the assessment
from Reinsurance, even.

A, Correct.

Q. Okay. Now, when you say that the system
would kick back an inaccurate code to you, you're
not saying that it does some sort of medical
analysis?

A. No.

Q. Okay. So it's relying on you or the
underwriter and their assessment of the medical

conditions. Correct?

 

 

 

 

PLANET DEPOS
888.433.3767 | WWW.PLANETDEPOS.COM

Case 3:18-cv-00106-RJC-DSC Document 84-5 Filed 06/24/20 Page 103 of 138
Case 3:18-cv-00106-RJC-DSC Document 111 Filed 08/27/20 Page 121 of 122
10

Ll

12

13

14

15

16

17

18

19

20

21

22

23

24

29

Transcript of Sandra Huffstetler

 

 

Conducted on August 30, 2017 103
A. Correct.
Q. Okay. It's only verifying if those
codes are -- those codes exist somewhere.
A. Correct.
Q. Okay. And. do you know when this -= when

this. reinstatement application first. came in, do you
know Lf there were any MIB codes associated with

Malcolm Wiener? —~
OBJECTION

A. T- don't recall. relevance

Q. Okay. Is there something you can look
at that would tell us if that was.the case?

A. You can look in the AWD case.

Q. Not in the notes, but somewhere else?

A. Let's see. There is no indication of
MIB codes.

Q. Okay. Does it state that there are no
MIB codes, or is it qust silent on the issue?

Ay Tt's silent on the issue.

Q. Okay. You mentioned that there is more

to the AWD than just these notes. Correct?
A. Correct.
MS. GUERTIN: Okay. Can we just go off
the record for a second?

(Off-the-record discussion)

“BY MS. GUERTIN:

 

PLANET DEPOS

8.433.3767 | WWW.PLANETDEPOS.COM

88
Case 3:18-cv-00106-RJC-DSC Document 84-5 Filed 06/24/20 Page 104 of 138
Case 3:18-cv-00106-RJC-DSC Document 111 Filed 08/27/20 Page 122 of 122
